Exhibit 10.1

 

 

 

Published CUSIP Number: [            ]

EXECUTION VERSION

$250,000,000

CREDIT AGREEMENT

Dated as of May 13, 2008

among

COLFAX CORPORATION

and

ALLWEILER AKTIENGESELLSCHAFT,

as the Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

RBS CITIZENS NA,

TD BANKNORTH,

WACHOVIA BANK,

MERRILL LYNCH & CO. INC. and

SUNTRUST BANK,

as Co-Documentation Agents

 

 

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page ARTICLE I    DEFINITIONS AND ACCOUNTING TERMS   

1.01. Defined Terms

   1

1.02. Other Interpretive Provisions

   32

1.03. Accounting Terms

   33

1.04. Rounding

   33

1.05. Exchange Rates; Currency Equivalents

   33

1.06. Times of Day

   34

1.07. Letter of Credit Amounts

   34

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

     

2.01. The Loans

   34

2.02. Borrowings, Conversions and Continuations of Loans

   34

2.03. Letters of Credit

   36

2.04. Swing Line Loans

   46

2.05. Prepayments

   49

2.06. Termination or Reduction of Commitments

   52

2.07. Repayment of Loans

   53

2.08. Interest

   54

2.09. Fees

   55

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate

   55

2.11. Evidence of Debt

   56

2.12. Payments Generally; Administrative Agent’s Clawback

   56

2.13. Sharing of Payments by Lenders

   59

2.14. Incremental Facilities

   60

2.15. German Civil Code Release

   63

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes

   63

3.02. Illegality

   67

3.03. Inability to Determine Rates

   67

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans

   67

3.05. Compensation for Losses

   69

3.06. Mitigation Obligations; Replacement of Lenders

   70

3.07. Survival

   70

 

i



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

       

4.01. Conditions of Initial Credit Extension

   70

4.02. Conditions to all Credit Extensions

   77

ARTICLE V

REPRESENTATIONS AND WARRANTIES

     

5.01. Existence, Qualification and Power

   77

5.02. Subsidiaries; Equity Interests

   77

5.03. Authorization; No Contravention

   78

5.04. Governmental Authorization; Other Consents

   78

5.05. Binding Effect

   78

5.06. Litigation

   79

5.07. Financial Statements; No Material Adverse Effect

   79

5.08. Disclosure

   79

5.09. Margin Regulations

   79

5.10. Investment Company Act

   79

5.11. Restrictive Agreements

   80

5.12. Solvency

   80

5.13. ERISA Compliance

   80

5.14. Environmental Compliance

   80

5.15. Taxes

   82

5.16. Casualty, Etc.

   82

5.17. Ownership of Property; Liens; Investments

   82

5.18. Intellectual Property

   83

5.19. Flood Hazard

   83

5.20. Labor Matters

   83

5.21. Repetition

   83

ARTICLE VI

AFFIRMATIVE COVENANTS

6.01. Compliance with Laws

   83

6.02. Payment of Obligations

   84

6.03. Compliance with Environmental Laws

   84

6.04. Maintenance of Insurance

   84

6.05. Preservation of Existence, Etc.

   84

6.06. Inspection Rights

   84

6.07. Books and Records

   85

6.08. Maintenance of Properties

   85

6.09. Transactions with Affiliates

   85

6.10. Covenant to Guarantee Obligations and Give Security

   85

6.11. Further Assurances

   88

6.12. Preparation of Environmental Reports

   89

6.13. Compliance with Terms of Leaseholds

   89

 

ii



--------------------------------------------------------------------------------

6.14. Cash Concentration Accounts

   89

6.15. Interest Rate Hedging

   90

6.16. [Intentionally Deleted]

   90

6.17. Reporting Requirements

   90

6.18. Financial Covenants

   95

6.19. German Interest Deductibility Stripping Ratio

   95

ARTICLE VII

NEGATIVE COVENANTS

7.01. Liens

   95

7.02. Debt

   96

7.03. Change in Nature of Business

   98

7.04. Fundamental Changes

   98

7.05. Dispositions

   98

7.06. Investments

   99

7.07. Restricted Payments

   101

7.08. Lease Obligations

   102

7.09. Amendments of Constitutive Documents

   102

7.10. Accounting Changes

   102

7.11. Prepayments, Etc., of Debt

   102

7.12. Negative Pledge

   103

7.13. Partnerships, Etc.

   103

7.14. Speculative Transactions

   103

7.15. Capital Expenditures

   103

7.16. Formation of Subsidiaries

   103

7.17. Payment Restrictions Affecting Subsidiaries

   103

7.18. Asbestos Litigation

   103

7.19. Stated Share Capital

   104

7.20. Limitations of Negative Covenants

   104

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default

   105

8.02. Remedies upon Event of Default

   107

8.03. Application of Funds

   108

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority

   109

9.02. Rights as a Lender

   110

9.03. Exculpatory Provisions

   110

9.04. Reliance by Administrative Agent

   111

9.05. Delegation of Duties

   111

9.06. Resignation of Administrative Agent

   111

 

iii



--------------------------------------------------------------------------------

9.07. Non-Reliance on Administrative Agent and Other Lenders

   112

9.08. No Other Duties, Etc.

   113

9.09. Administrative Agent May File Proofs of Claim

   113

9.10. Collateral and Guaranty Matters

   113

9.11. Secured Cash Management Agreements and Secured Hedge Agreements

   114

9.12. Declaration of Trust (Treuhand) and Appointment as Administrator

   114

9.13. Fee Letter

   115

9.14. Parallel Debt

   115

ARTICLE X

GUARANTY

10.01. Guaranty, Limitation of Liability

   116

10.02. Guaranty Absolute

   117

10.03. Waivers and Acknowledgments

   118

10.04. Subrogation

   119

10.05. Guaranty Supplements

   120

10.06. Subordination

   120

10.07. Continuing Guaranty; Assignments

   121

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc.

   121

11.02. Notices; Effectiveness; Electronic Communications

   123

11.03. No Waiver; Cumulative Remedies; Enforcement

   125

11.04. Expenses; Indemnity; Damage Waiver

   126

11.05. Payments Set Aside

   128

11.06. Successors and Assigns

   128

11.07. Treatment of Certain Information; Confidentiality

   132

11.08. Right of Setoff

   133

11.09. Interest Rate Limitation

   134

11.10. Counterparts; Integration; Effectiveness

   134

11.11. Survival of Representations and Warranties

   134

11.12. Severability

   134

11.13. Replacement of Lenders

   135

11.14. Governing Law; Jurisdiction; Etc.

   135

11.15. WAIVER OF JURY TRIAL

   136

11.17. Electronic Execution of Assignments and Certain Other Documents

   137

11.18. USA PATRIOT Act

   137

11.19. Judgment Currency

   138

SIGNATURES

   S-1

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I    Foreign Collateral Documents II    Mandatory Cost Formulae III    Existing
Letters of Credit 2.01    Commitments and Applicable Percentages 4.01(b)   
Disclosed Litigation 5.02    Subsidiaries 5.04    Governmental Authorizations
5.13    ERISA Information 5.14    Environmental Actions 5.17(a)    Surviving
Debt 5.17(b)    Existing Liens 5.17(c)    Owned Real Property 5.17(d)(i)   
Leased Real Property (Lessee) 5.17(d)(ii)    Leased Real Property (Lessor)
5.17(e)    Existing Investments 5.18    Intellectual Property Matters 11.02   
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term Note C-2   
Revolving Credit Note D    Compliance Certificate E-1    Assignment and
Assumption E-2    Administrative Questionnaire F    Security Agreement G   
Mortgage H    IP Security Agreement I-1    Opinion Matters – Counsel to Loan
Parties I-2    Opinion Matters – Local Counsel to Loan Parties J    Guaranty
Supplement

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (the “Agreement”) is entered into as of May 13, 2008,
among COLFAX CORPORATION, a Delaware corporation (the “US Borrower”), ALLWEILER
AKTIENGESELLSCHAFT, a company organized under the laws of the Federal Republic
of Germany (the “European Borrower” and, together with the US Borrower, the
“Borrowers”), each lender from time to time party hereto (each, a “Lender,”
collectively, the “Lenders”), and BANK OF AMERICA, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The US Borrower intends to make an initial public offering pursuant to an
effective registration statement under the Securities Act of 1933 (the “IPO”) of
its common stock (including both newly issued shares of common stock and
existing shares of common stock held by shareholders of the US Borrower and sold
in the IPO) on or before the Closing Date (as defined below).

The Borrowers have requested that (a) immediately upon the consummation of the
IPO, the Lenders lend to the Borrowers up to $250,000,000 to refinance certain
Debt of the Borrowers, and (b) from time to time, the Lenders make revolving
credit loans to the Borrowers and the L/C Issuer issue letters of credit for the
account of the Borrowers for working capital and other general corporate
purposes.

In furtherance of the foregoing, the US Borrower has requested that the Lenders
provide a term A loan facility and the Borrowers have requested that the Lenders
provide a revolving credit facility, and the Lenders have indicated their
willingness to lend, and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Account Control Agreement” has the meaning specified in the Security Agreement.

“Acquisition” has the meaning specified in Section 6.10(a).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
provide to the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(a) the present value of the future cash flows (determined in accordance with
the Master Agreement (Multicurrency Cross Border) published by the International
Swap and Derivatives Association, Inc. with respect to such Hedge Agreement) to
be paid by such Loan Party or Subsidiary exceeds (b) the present value of the
future cash flows (as so determined) to be received by such Loan Party or
Subsidiary pursuant to such Hedge Agreement.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility (a) from the Closing Date to the date on which the Administrative Agent
receives a Compliance Certificate pursuant to Section 6.17 for the fiscal
quarter ending June 30, 2008, 0.50% per annum and (b) thereafter, the applicable
percentage per annum set forth below determined by reference to the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.17:

Applicable Fee Rate

 

Pricing Level

   Total Leverage Ratio    Commitment Fee  

1

   < 1.25:1    0.400 %

2

   > 1.25:1 but < 2.50:1    0.500 %

3

   > 2.50:1    0.500 %

 

2

Colfax Credit Agreement



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Closing Date, such Term A Lender’s Term A Commitment at such time and
(ii) thereafter, the principal amount of such Term A Lender’s Term A Loans at
such time, and (b) in respect of the Revolving Credit Facility, with respect to
any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time. If the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means in respect of the Term A Facility and the Revolving
Credit Facility, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section 6.17
for the fiscal quarter ending June 30, 2008, 1.50% per annum for Base Rate Loans
and 2.50% per annum for Eurocurrency Rate Loans and Letter of Credit Fees and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.17:

 

Pricing Level

   Total Leverage Ratio    Applicable Rate
For Base Rate Loans     Applicable Rate
For Eurocurrency Rate Loans  

1

   < 1.25:1    1.250 %   2.250 %

2

   > 1.25:1 but < 2.5:1    1.500 %   2.500 %

3

   > 2.50:1    1.750 %   2.750 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.17; provided, however, that, if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply in respect of the Term A Facility and the Revolving Credit Facility, in
each

 

3

Colfax Credit Agreement



--------------------------------------------------------------------------------

case, as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and, in each case, shall remain
in effect until the date on which such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in Euros,
the local time in the place of settlement for Euros as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term A Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit and the European Swing Line Sublimit, (i) the Swing Line
Lender and (ii) if any Swing Line Loans are outstanding pursuant to
Section 2.04(a), the Revolving Credit Lenders.

“Approved Asbestos Insurance Settlement” means a settlement by the US Borrower
or any of its Subsidiaries of claims under an insurance policy with respect to
coverage for asbestos matters, provided that (a) such settlement is made in good
faith and (b) to the extent that the aggregate amount of settlement proceeds
received after the Closing Date exceeds $25 million, such settlement is on terms
that have been approved by the Required Lenders or is no less favorable to the
US Borrower and its Subsidiaries than such approved terms.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Litton Judgment” means a final judgment and any Lien relating thereto
resulting from the case of Litton Industries, Inc. et al. v. IMO Industries,
Inc. et al., No. L 1730 97 in the Superior Court of New Jersey, Law Division,
Mercer County (the “Litton Litigation”), but only for so long as and to the
extent that (a) such judgment shall not exceed $8,886,407, plus accrued interest
thereon, and (b) any such judgment is promptly (and in any event within ten
days) paid after all appeals have been exhausted (and provided, further, that
(i) during such appeals, there is no period of more than ten consecutive days
during which (A) a stay of enforcement of the judgment and any such Lien or
(B) a cross appeal that renders the judgment and any such Lien unenforceable, in
each case, is not in effect, (ii) no such Lien shall remain in existence for
more than 30 days after all appeals have been exhausted, and (iii) no property
of any Loan Party or any Subsidiary of any Loan Party is lost, forfeited or sold
as a result thereof.

 

4

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Asbestos Event” means (a) an asbestos case is settled or judgment is rendered
with respect thereto in an amount, net of insurance coverage, greater than
$500,000, (b) the aggregate number of asbestos related cases filed in any fiscal
quarter of the US Borrower in which the US Borrower or any of its Subsidiaries
is a defendant exceeds the average number of such cases filed against the US
Borrower and its Subsidiaries in the aggregate in the immediately preceding four
quarters by greater than 50% or (c) an insurer that the Administrative Agent has
been advised is covering asbestos matters with respect to the US Borrower or any
of its Subsidiaries becomes insolvent, becomes the subject of a proceeding
referred to in Section 8.01(f) or denies coverage with respect to the US
Borrower or any of its Subsidiaries.

“Asbestos Judgment” means any proceeds awarded by a court resulting from
asbestos insurance litigation by the US Borrower or any of its Subsidiaries
under an insurance policy with respect to asbestos matters, including proceeds
from judgments for damages, attorneys’ fees, interest and any other proceeds
awarded by a court in connection with such litigation.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender Party and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit E-1 or any other form approved by
the Administrative Agent.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the US Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2007, and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the US Borrower and
its Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Guarantee” means a guarantee issued by a bank or other financial
institution, for the account of the US Borrower or any Subsidiary of the US
Borrower, to support obligations of such Person incurred in the ordinary course
of such Person’s business.

 

5

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Bankruptcy Law” means any proceeding of the type referred to in Section 8.01(f)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors including, without limitation, the German Insolvency Act
(Insolvenzordnung).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set or established by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate, and is not necessarily the lowest rate quoted by Bank of
America. Any change in such rate announced by Bank of America shall take effect
at the opening of business on the day specified in the public announcement of
such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term A Loan that bears
interest based on the Base Rate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” means, collectively, all materials and/or information
provided by or on behalf of the Borrowers hereunder.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a
Term A Borrowing, as the context may require.

“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans in the case of Loans denominated in
Dollars, on which dealings are carried on in the London interbank market, and,
in the case of Loans denominated in Euros, on which the Trans European Automated
Real Time Gross Settlement Express Transfer (TARGET) System is open.

“Capital Expenditures” means, for any Person for any period, the sum of, without
duplication, (a) all expenditures made, directly or indirectly, by such Person
or any of its Subsidiaries during such period for equipment, fixed assets, real
property or improvements, or for replacements or substitutions therefor or
additions thereto, that have been or should be, in accordance with US GAAP,
reflected as additions to property, plant or equipment on a Consolidated balance
sheet of such Person or have a useful life of more than one year plus (b) the
aggregate principal amount of all Debt (including Obligations under Capitalized
Leases) assumed or incurred in connection with any such expenditures.

“Capitalized Leases” means all leases that have been or should be, in accordance
with US GAAP, recorded as capitalized leases.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following, to the extent owned by the US
Borrower or any of its Subsidiaries free and clear of all Liens other than Liens
created under the Collateral Documents and having a maturity of not greater than
180 days from the date of acquisition

 

6

Colfax Credit Agreement



--------------------------------------------------------------------------------

thereof: (a) readily marketable direct obligations of the Government of the
United States or any agency or instrumentality thereof or obligations
unconditionally guaranteed by the full faith and credit of the Government of the
United States, (b) insured certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $1 billion or
(c) commercial paper in an aggregate amount of no more than $1,000,000 per
issuer outstanding at any time, issued by any corporation organized under the
laws of any State of the United States and rated at least “Prime 1” (or the then
equivalent grade) by Moody’s Investors Service, Inc. or “A 1” (or the then
equivalent grade) by Standard & Poor’s, a division of The McGraw Hill Companies,
Inc. or (d) Investments, classified in accordance with US GAAP as Current Assets
of the US Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons (other than the Equity Investors) acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d 3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Interests of the US Borrower (or other
securities convertible into such Voting Interests) representing 30% or more of
the combined voting power of all Voting Interests of the US Borrower; or
(b) during any period of up to twelve consecutive months, commencing on or after
the consummation of an IPO, individuals who at the beginning of such
twelve-month period were directors of the US Borrower shall cease for any reason
to constitute a majority of the board of directors of the US Borrower.

 

7

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Agent” means the Administrative Agent and/or any Affiliate or
designee thereof as collateral agent under any of the Collateral Documents.

“Collateral and Guarantee Requirement” means:

(a) with respect to the German Loan Parties, that the requirements of
Section 4.01 (as of the Closing Date) and Section 6.10 have been satisfied with
respect to such Loan Parties; and

(b) with respect to the Swedish Loan Parties, that the requirements of Part 2 of
Schedule I and all requirements of Section 6.10 have been satisfied with respect
to such Loan Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Foreign Collateral Documents, the IP Security Agreement, each of
the mortgages, collateral assignments, Security Agreement Supplements, IP
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to the Administrative Agent pursuant to
Section 6.10, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Company” means CLFX LLC, a Delaware limited liability company.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated” refers to the consolidation of accounts in accordance with US
GAAP.

 

8

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” of any Person means all assets of such Person that would, in
accordance with US GAAP, be classified as current assets of a company conducting
a business the same as or similar to that of such Person, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
US GAAP.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, or in respect of any Bank Guarantee, (g) all Obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests in such Person or any other Person or any
warrants, rights or options to acquire such Equity Interests, valued, in the
case of Redeemable Preferred Interests, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Obligations of such Person in respect of Hedge Agreements, valued at the
Agreement Value thereof, (i) all Contingent Obligations and Off Balance Sheet
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

 

9

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Debt for Borrowed Money” of any Person means all items that, in accordance with
US GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term A Facility
plus (iii) 2% per annum; provided, however, that, with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.

“Default Request” has the meaning set forth in Section 6.10(a).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term A Loans, Revolving Credit Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Disclosed Litigation” has the meaning set forth in Section 4.01(b).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding the granting of any Liens permitted pursuant
to Section 7.01.

“Dollar” and “$” mean the lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Euros, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the L/C Issuer, as the case may be, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with Euros.

“EBITDA” means, for any period, (a) the sum, determined on a Consolidated basis
for the most recently completed Measurement Period, of (i) net income (or net
loss), and, to the extent reflected in the calculation of such net income (or
net loss), (ii) net interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense, (vi) noncash goodwill

 

10

Colfax Credit Agreement



--------------------------------------------------------------------------------

impairment charges under FAS 142, (vii) losses from discontinued operations,
extraordinary losses and losses from sales of assets outside the ordinary course
of business, (viii) noncash other non-operating expenses, (ix) noncash expenses
recognized pursuant to FASB 123R, (x) write-off of capitalized initial public
offering costs and capitalized costs associated with the Existing Credit
Agreement incurred prior to the Closing Date, (xi) payments to certain current
and former executive officers paid in connection with the IPO pursuant to the US
Borrower’s 2001 Employee Appreciation Rights Plan and 2006 Executive Stock
Rights Plan, (xii) expenses of the Equity Investors incurred in connection with
the IPO to the extent paid or reimbursed by the US Borrower, (xiii) expenses
associated with the settlement or payment of asbestos liabilities, and
(xiv) costs associated with the action of the US Borrower and its Subsidiaries
against its asbestos insurers for coverage in respect of asbestos liabilities,
minus (b) gains from discontinued operations, extraordinary gains and gains from
sales of assets outside the ordinary course of business, in each case of the US
Borrower and its Subsidiaries, and, to the extent otherwise reflected in the
calculation of net income (or net loss) for such period, any gains associated
with asbestos claims, in each case determined (except as otherwise provided
herein) in accordance with US GAAP for the most recently completed Measurement
Period, it being understood that “EBITDA” shall, for purposes of calculating
compliance with the Total Leverage Ratio in Section 6.18(a) and for purposes of
determining the Applicable Rate, be (1) increased for any Measurement Period in
which the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property and assets of, any Person, has
occurred, by the EBITDA of the Person or assets being acquired using the
historical financial statements (including audited financial statements, to the
extent available) for such Person and (2) decreased for any Measurement Period
in which the sale, transfer or other disposition of all of the Equity Interests
in, or all or substantially all of the property and assets of, any Person, has
occurred, by, in each case, the EBITDA of the Person or assets being acquired or
sold, as applicable, using the historical financial statements (including
audited financial statements, to the extent available) for such Person, and all
such adjustments to the EBITDA of the US Borrower and its Subsidiaries as
specified in the foregoing clauses (1) and (2) shall be accompanied by a
certification of a Responsible Officer of the US Borrower stating that such
adjustments have been prepared in accordance with US GAAP.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) or (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement arising
under or with respect to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief; provided, however, that Environmental Action
shall not include any asbestos-related litigation.

 

11

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Environmental Law” means any applicable Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of,
or exposure to, Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Environmental Reports” means environmental assessment reports, prepared by
Environmental Resources Management in accordance with ASTM 1527-05 standards,
and a letter from the US Borrower to the Administrative Agent indicating (a) the
status of any Recognized Environmental Conditions (as defined in such standards)
identified in such reports and (b) “most likely” case and “reasonable worst”
case estimates for investigating and remediating the Recognized Environmental
Conditions.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“Equity Investors” means Mitchell P. Rales and Steven M. Rales, their respective
heirs and any estate-planning trust for the benefit of members of their
immediate families with respect to which either Mitchell P. Rales or Steven M.
Rales is the trustee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

 

12

Colfax Credit Agreement



--------------------------------------------------------------------------------

“ERISA Event” means (a) (i) the occurrence of a Reportable Event, or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of any Loan Party or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
(g) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in Euros as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Euros with Dollars.

“Eurocurrency Base Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (or, in the case of European Swing Line Loans, EURIBOR)
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 A.M. (London time) on the date that is two
Business Days prior to the commencement of such Interest Period (or at the time
determined by the Administrative Agent in the case of European Swing Line
Loans), for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurocurrency Base
Rate” for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 A.M. (London
time) on the date that is two Business Days prior to the commencement of such
Interest Period (or as otherwise determined by the Administrative Agent in the
case of European Swing Line Loans).

 

13

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term A Loan that
bears interest at a rate based on the Eurocurrency Rate. Eurocurrency Rate Loans
may be denominated in Dollars or in Euros. All Loans denominated in Euros must
be Eurocurrency Rate Loans.

“Eurocurrency Rate” means for any Interest Period, (a) with respect to a
Eurocurrency Rate Loan denominated in Euros, the Eurocurrency Base Rate, and
(b) with respect to a Eurocurrency Rate Loan denominated in Dollars, a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurocurrency Rate =   

Eurocurrency Base Rate

1.00 – Eurocurrency Reserve Percentage

    

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Loan denominated in Dollars shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“European Borrower” has the meaning specified in the introductory paragraph
hereto.

“European Guarantor” means each of Allweiler Group GmbH, IMO AB, each German
Loan Party and each Swedish Loan Party.

“European Incremental Facility” has the meaning specified in Section 2.14(a).

“European Loan Party” means the European Borrower and each of the European
Guarantors.

“European Obligations Guarantors” means the US Borrower, each US Subsidiary
(other than any Inactive Subsidiary) and each European Guarantor, together with
any Subsidiaries of the US Borrower that become parties hereto pursuant to
Section 6.10.

“European Revolving Loan Value” means, at any time, the sum of the following:

(a) if and for so long as the Collateral and Guarantee Requirement has been
satisfied with respect to the German Loan Parties, $100 million; and

(b) if and for so long as the Collateral and Guarantee Requirement has been
satisfied with respect to the Swedish Loan Parties, $15 million;

provided that the Administrative Agent may deduct from such amounts from time to
time such reserves in its reasonable discretion if it determines the same to be
appropriate under the facts and circumstances in existence at the time of such
determination, including, without limitation, the failure or inability of the
Loan Parties to comply with the requirements of Section 6.10(a) (without regard
to the provisions of Section 6.01(b)), whether by reason of the provisions of
Section 6.10(b) or otherwise.

 

14

Colfax Credit Agreement



--------------------------------------------------------------------------------

“European Swing Line Loans” means Swing Line Loans in Euro that are made to the
European Borrower.

“European Swing Line Sublimit” means an amount equal to the lesser of (a) the
Dollar Equivalent of €5,000,000 and (b) the Revolving Credit Facility. The
European Swing Line Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrowers hereunder, (a) taxes imposed on or measured
by its overall net income (however denominated), and franchise taxes imposed on
it (in lieu of net income taxes), by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, (b) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction in
which either Borrower is located, (c) any backup withholding tax that is
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 3.01(a)(ii). Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of a European Loan Party to any Lender hereunder or under any other Loan
Document, provided that such Lender shall have complied with Section 3.01(e)(i).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 30, 2003, among the Borrowers, CLFX LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as sole bookrunning lead arranger and syndication agent, The
Bank of Nova Scotia, as collateral agent and administrative agent, Wachovia
Bank, National Association, as documentation agent, and a syndicate of lenders,
as amended.

“Existing Letters of Credit” means those letters of credit and bank guarantees
listed on Schedule III hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, without
limitation, tax refunds, pension plan reversions, proceeds of insurance
(including, without limitation, any key man life insurance

 

15

Colfax Credit Agreement



--------------------------------------------------------------------------------

but excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings), condemnation awards (and
payments in lieu thereof), indemnity payments and any purchase price adjustment
received in connection with any purchase agreement; provided, however, that, so
long as no Default shall have occurred and be continuing at the time of receipt
thereof, Extraordinary Receipts shall not include insurance proceeds or
condemnation awards to the extent that such proceeds or awards in respect of
loss or damage to equipment, fixed assets or real property are applied to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the Loan Documents, so long
as such application is made within 6 months after the occurrence of such damage
or loss.

“Facility” means the Term A Facility or the Revolving Credit Facility, as the
context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated March 13, 2008, among the
Borrowers, the Administrative Agent and the Arranger.

“First-Tier Foreign Subsidiary” means IMO AB, Allweiler Group GmbH and each
future Foreign Subsidiary, all of the Equity Interests in which are owned
directly by the US Borrower or a US Subsidiary.

“Fiscal Year” means a fiscal year of the US Borrower and its Subsidiaries ending
on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, for any Measurement Period, the ratio of
(a) EBITDA for such Measurement Period to (b) the sum of (i) cash interest paid
on all Debt for Borrowed Money plus (ii) principal amounts of all Debt for
Borrowed Money paid (other than prepayments (voluntary or mandatory) of the
Loans) plus (iii) cash taxes paid plus (iv) Capital Expenditures incurred plus
(v) Permitted Cash Dividends paid plus (vi) cash expenditures by the US Borrower
and its Subsidiaries during such Measurement Period with respect to other
non-operating expenses (other than settlement expenses with respect to Disclosed
Litigation (other than asbestos litigation)) accrued in a prior Measurement
Period (the items referred to in this clause (b) being, collectively, “Fixed
Charges”).

“Foreign Collateral” means all Collateral securing the Guaranteed European
Obligations.

 

16

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Foreign Collateral Documents” means the documents listed on Schedule I hereto,
together with each other agreement that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties in any
Foreign Collateral.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the US Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of the L/C
Issuer). For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.13(e).

“Foreign Subsidiary” means any Subsidiary of the US Borrower that is not a US
Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Debt” of any Person means Debt in respect of the Loans, in the case of
the Borrowers, and all other Debt of such Person that by its terms matures more
than one year after the date of determination or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year after such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year after such date, including, without limitation, all
amounts of Funded Debt of such Person required to be paid or prepaid within one
year after the date of determination.

“German Fiscal Group” has the meaning set forth in the definition of German
Interest Payments.

“German GAAP” means the accounting principles, standards and practices generally
accepted from time to time in the Federal Republic of Germany.

“German Interest Payments” means the excess of any interest expense of the
European Borrower and any German resident company within the same fiscal group
(Organschaft) for corporate income and trade tax purposes as the European
Borrower (together the “German Fiscal Group”) over its interest income as
referenced by Section 4h para. 1 sentence 1 of the German Income Tax Act.

“German Loan Party” means each present and future Subsidiary of the US Borrower
that is organized under the laws of Germany (other than an Inactive Subsidiary).

“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 

17

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Governmental Authorization” means any authorization, approval, consent,
franchise, license, covenant, order, ruling, permit, certification, exemption,
notice, declaration or similar right, undertaking or other action of, to or by,
or any filing, qualification or registration with, any Governmental Authority.

“Guaranteed European Obligations,” “Guaranteed Obligations” and “Guaranteed US
Obligations” each have the meaning specified in Section 10.01.

“Guarantors” means the US Obligations Guarantors and the European Obligations
Guarantors.

“Guaranty” means the guaranty set forth in Article X, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.10, in each
case as amended, amended and restated, modified or otherwise supplemented,
guaranteeing the Guaranteed European Obligations or the Guaranteed US
Obligations, as applicable.

“Guaranty Supplement” has the meaning specified in Section 10.05.

“Hazardous Materials” means (a) petroleum or petroleum products, by products or
breakdown products, radioactive materials, asbestos or asbestos containing
materials, polychlorinated biphenyls, toxic mold, and radon gas and (b) any
other chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements, and any guaranty thereof.

“Hedge Bank” means any current or former Lender or an Affiliate of a Lender in
its capacity as a party to a Secured Hedge Agreement, provided that, in the case
of a former Lender, it or its Affiliate entered into such Hedge Agreement at the
time it was a Lender.

“IMO Group” means Imo Holdings, Inc. and each of its Subsidiaries.

“Inactive Subsidiary” means a subsidiary of the US Borrower that (a) is not
engaged in any business or activity and (b) does not own or hold any assets or
property (except, in the case of Colfax Pumpen GmbH, up to 1.0% of the equity
interests in Toshaco Pumps Private Limited, an Indian company).

“Increase Date” has the meaning specified in Section 2.14(a).

“Increasing Lender” has the meaning specified in Section 2.14(b).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

 

18

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Incremental Facility” has the meaning specified in Section 2.14(a).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Information Memorandum” means the information memorandum dated March 2008 used
by the Arranger in connection with the syndication of the Commitments.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that, if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its
Committed Loan Notice (or one day in the case of European Swing Line Loans);
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

 

19

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Interest Stripping Rules” means the rules regarding the limitation on the
deduction of interest payments for tax purposes as provided in Section 4h of the
German Income Tax Act and Section 8a of the German Corporate Income Tax Act in
the form of the Business Tax Reform Act 2008, Federal Law Gazette I, 2007, 1912
et seq. as amended from time to time.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (i) or (j) of the definition of “Debt” in respect of such Person.

“IP Security Agreement” has the meaning specified in Section 4.01(a)(vi).

“IP Security Agreement Supplement” has the meaning specified in Section 1(g)(vi)
of the Security Agreement.

“IPO” has the meaning specified in the Preliminary Statement hereto.

“IPO Payments” means (a) payments to certain current and former executive
officers paid in connection with the IPO pursuant to the US Borrower’s 2001
Employee Appreciation Rights Plan and 2006 Executive Stock Rights Plan,
(b) payment of cash dividends to the Equity Investors with respect to their
ownership of preferred Equity Interests in the US Borrower which are being
converted into common stock on or before the Closing Date, and (c) reimbursement
of expenses of the Equity Investors incurred in connection with the IPO, in each
case as contemplated by the Registration Statement on Form S-1 (No. 333-148486)
filed with the SEC on January 4, 2008, as amended and supplemented prior to the
Closing Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrowers (or any Subsidiary thereof) or in favor
of the L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

 

20

Colfax Credit Agreement



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Collateral Account” has the meaning specified in the Security Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date or amendment thereof, or the increase of
the amount thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lender Party” means any Lender, any L/C Issuer or any Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in Euros.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

21

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term A Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Fee Letter, and (e) each Issuer Document.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule II.

“Margin Stock” has the meaning specified in Regulation U of the FRB, as in
effect from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
US Borrower and its Subsidiaries, taken as a whole; (b) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, May 13,
2013, and (b) with respect to the Term A Facility, May 13, 2013; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the US Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” has the meaning specified in Section 4.01(a)(iv).

“Mortgage Policy” has the meaning specified in Section 4.01(a)(iv)(B).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

 

22

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to (a) any sale, lease, transfer or
other disposition of any asset, or (b) the incurrence or issuance of any Debt
(other than Debt permitted under Sections 7.02(a)—(c)), or (c) any Extraordinary
Receipt received by or paid to or for the account of any Person, the aggregate
amount of cash received from time to time (whether as initial consideration or
through payment or disposition of deferred consideration) by or on behalf of
such Person in connection with such transaction after deducting therefrom only
(without duplication) (i) reasonable and customary brokerage commissions,
underwriting fees and discounts, legal fees, finder’s fees and other similar
fees and commissions, (ii) the amount of taxes payable in connection with or as
a result of such transaction and (iii) the amount of any Debt secured by a Lien
on such asset that, by the terms of the agreement or instrument governing such
Debt, is required to be repaid upon such disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate of such
Person or any Loan Party or any Affiliate of any Loan Party and are properly
attributable to such transaction or to the asset that is the subject thereof.

“Note” means a Term A Note or a Revolving Credit Note, as the context may
require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 8.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Secured Party, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.

“Off-Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with US GAAP, if such Obligations would give rise
to a claim against such Person in a proceeding referred to in Section 8.01(f).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement,

 

23

Colfax Credit Agreement



--------------------------------------------------------------------------------

instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Other Taxes” means all present or future stamp, documentary; excise, property,
transfer, intangible, mortgage recording or similar taxes, value added taxes,
charges or levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.

“Outstanding Amount” means (a) with respect to Term A Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term A Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by a Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in Euros,
the rate of interest per annum at which overnight deposits in Euros, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Acquisition” means an Investment permitted under Section 7.06(h).

“Permitted Cash Dividends” means cash dividends permitted to be paid pursuant to
Section 7.07(a).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 6.02; (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, warehousemen’s, landlords’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that (i) are not overdue for a period of
more

 

24

Colfax Credit Agreement



--------------------------------------------------------------------------------

than 30 days and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits to secure
obligations under workers’ compensation laws or similar legislation or to secure
public or statutory obligations; (d) Permitted Encumbrances; (e) judgment Liens
in existence less than 30 days after entry thereof or with respect to which
execution is stayed; (f) Liens arising out of title retention provisions in any
contract in the ordinary course of business; and (g) any Lien constituting an
Approved Litton Judgment.

“Permitted Priority Liens” means (a) Permitted Encumbrances and Permitted Liens
under clause (b) of the definition thereof in existence on the Closing Date,
(b) Liens existing on the date hereof and described on Schedule 5.17(b) hereto,
(c) purchase money Liens created after the Closing Date and permitted under
Section 7.01(d), (d) Permitted Liens under clause (f) of the definition thereof,
(e) Liens with respect to Capitalized Leases permitted pursuant to
Section 7.01(e), and (f) Liens securing real estate taxes that by operation of
law have priority over the Liens created pursuant to the Collateral Documents.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Pledged Debt” has the meaning specified in Section 1(d)(iv) of the Security
Agreement.

“Pledged Equity” has the meaning specified in Section 1(d)(iii) of the Security
Agreement.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Public Lender” has the meaning set forth in the final paragraph of
Section 6.16.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or Obligation, any such Equity Interest, Debt, right or Obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).

“Register” has the meaning specified in Section 11.06(c).

 

25

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Jurisdiction” means, in respect of any Person, the jurisdiction of the
country in which such Person is incorporated and, if different, where it is
resident and has its principal place of business, and each jurisdiction or state
in which it owns or leases property or otherwise conducts its business.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term A Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of taxes, treasury manager, treasurer,
assistant treasurer or controller of a Loan Party and any other duly authorized
officer, agent or representative of the applicable Loan Party so designated by
any of the foregoing officers or by the applicable Loan Party in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

26

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in Euros,
(ii) each date of a continuation of a Eurocurrency Rate Loan denominated in
Euros pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in Euros, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in Euros,
and (iv) such additional dates as the Administrative Agent or the L/C Issuer
shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency, and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to each Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the applicable Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans or Swing
Line Loans, as the case may be, made by such Revolving Credit Lender,
substantially in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Euros, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the applicable currency.

 

27

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article VI that is entered into by and between either Borrower and any Hedge
Bank in respect of which such Hedge Bank has provided notice to the
Administrative Agent that it intends to benefit from the security interests
under the Collateral Documents.

“Secured Loan Party” means (a) any US Loan Party, (b) any German Loan Party, and
(c) from and after the satisfaction of the Collateral and Guarantee Requirement
with respect to the Swedish Loan Parties, the Swedish Loan Parties.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuer, the Hedge Banks, the Cash Management Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Agreement Supplement” has the meaning specified in Section 24(b) of
the Security Agreement.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, (e) in
respect of any Person whose Relevant Jurisdiction is the Federal Republic of
Germany, such Person is neither unable to pay its debts as and when they fall
due (zahlungsunfähig), over-indebted (überschuldet) nor subject to imminent
illiquidity (drohende Zahlungsunfähigkeit) (all within the meaning of Sections
17 to 19, inclusive, of the German Insolvency Act (Insolvenzordnung)) or subject
to any insolvency proceedings (Insolvenzverfahren) and (f) in respect of any
Person whose Relevant Jurisdiction is the Republic of France, such Person is not
deemed unable to pay its debts out of its current assets as they fall due (etat
de cessation de paiements) in accordance with the

 

28

Colfax Credit Agreement



--------------------------------------------------------------------------------

provisions of Article L.621-1 of the French Commercial Code. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Specified German Loan Party” has the meaning specified in Section 7.20.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 A.M. on the date that is two Business Days prior to the date
as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided, further,
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Euros.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries (including, for the avoidance of
doubt, a company, corporation or partnership that is a “dependent enterprise”
(abhängiges Unternehmen) of such Person within the meaning of Section 17 of the
German Stock Corporation Act (Aktiengesetz) or that is a “subsidiary”
(Tochterunternehmen) of such Person within the meaning of Section 290 of the
German Commercial Code (Handelsgesetzbuch), or where such Person has the power
to direct the management and the policies of such entity whether through the
ownership of share capital, contract or otherwise).

“Surviving Debt” means (a) Debt among the US Borrower and its Subsidiaries,
(b) Debt secured by Liens permitted under Section 7.01(e), (c) up to €7,000,000
of bank guarantees issued for the account of the European Borrower, and (d) Debt
of each Loan Party and its Subsidiaries outstanding immediately before the
Closing Date, all of which, other than Debt described in clause (a), is
described on Schedule 5.17(a).

“Swedish Loan Party” means each present and future Subsidiary of the US Borrower
that is organized under the laws of Sweden (other than an Inactive Subsidiary).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

29

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Tax Sharing Agreement” means the Amended and Restated Tax Allocation Agreement,
dated on or about the date of this Agreement, among the US Borrower and each of
its Subsidiaries referred to therein, as amended from time to time (so long as
the provisions thereof remain at all times in compliance with the provisions of
this Agreement).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the US Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the US Borrower in favor of a
Term A Lender evidencing Term A Loans made by such Term A Lender, substantially
in the form of Exhibit C-1.

 

30

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated total Debt for Borrowed Money of the US Borrower and its
Subsidiaries on such date to EBITDA of the US Borrower and its Subsidiaries for
the most recently completed Measurement Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Debt of the
Borrowers and their respective Subsidiaries and the termination of all
commitments with respect thereto, and (c) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“United States” and “US” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“US Borrower” has the meaning specified in the recital of parties to this
Agreement.

“US GAAP” means generally accepted accounting principles consistent with those
applied in the preparation of the financial statements referred to in
Section 1.03.

“US Loan Party” means each of the US Borrower and each US Obligations Guarantor.

“US Obligations Guarantors” means each US Subsidiary (other than any Inactive
Subsidiary) together with any such Subsidiaries of the US Borrower that become
parties hereto pursuant to Section 6.10.

“US Subsidiary” means any Subsidiary of the US Borrower organized under the laws
of the United States or any state thereof.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

 

31

Colfax Credit Agreement



--------------------------------------------------------------------------------

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or any of its Subsidiaries or in
respect of which any Loan Party or any of its Subsidiaries could have liability.

“Wholly Owned” means, with respect to any Subsidiary, that all of the Equity
Interests in such Subsidiary are owned by the US Borrower and/or one or more
Subsidiaries thereof (or by the Subsidiary thereof to which reference is made in
the applicable provision hereof).

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

32

Colfax Credit Agreement



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, US GAAP or German GAAP, as applicable, applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

(b) Changes in US GAAP. If at any time any change in US GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the US Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the US Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in US GAAP (subject to the approval of the
Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with US GAAP prior to
such change therein and (ii) the US Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in US GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in Euros. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the Administrative Agent or the L/C Issuer, as
applicable.

(b) Wherever in this Agreement, in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in Euros, such amount
shall be the Euro Equivalent of such Dollar amount (rounded to the nearest Euro,
with 0.5 of a Euro being rounded upward), as determined by the Administrative
Agent or the L/C Issuer, as the case may be.

 

33

Colfax Credit Agreement



--------------------------------------------------------------------------------

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.07. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that, with respect
to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans. (a) The Term A Borrowing. Subject to the terms and conditions
set forth herein, each Term A Lender severally agrees to make a single loan in
Dollars to the US Borrower on the Closing Date in an amount not to exceed such
Term A Lender’s Applicable Percentage of the Term A Facility. The Term A
Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Applicable Percentage of the Term A
Facility. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may
not be reborrowed. Term A Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the US Borrower (in Dollars) and the
European Borrower (in Euros) from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that, after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the Total Revolving Credit Outstandings denominated in Euros
shall not exceed the European Revolving Loan Value, and (iii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term A
Borrowing, each Revolving Credit Borrowing, each conversion of Term A Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans

 

34

Colfax Credit Agreement



--------------------------------------------------------------------------------

shall be made upon a Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 A.M. (i) on the date that is three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) four Business Days prior to the requested date of any Revolving Credit
Borrowing or continuation of Eurocurrency Rate Loans denominated in Euros, and
(iii) on the first Business Day prior to the date of the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of a Borrower. Each Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (in the case of
Loans denominated in Dollars) or €1,000,000 or a whole multiple of €500,000 in
excess thereof (in the case of Loans denominated in Euros). Except as provided
in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether a Borrower is requesting a Term A Borrowing, a
Revolving Credit Borrowing, a conversion of Term A Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term A Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Loans to be borrowed. If the Borrowers fails to specify
a currency in a Committed Loan Notice requesting a Revolving Credit Borrowing,
then the Revolving Credit Loans so requested shall be made in Dollars. If a
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if such
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term A Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that, in the case of a failure
to timely request a continuation of Loans denominated in Euros, such Loans shall
be continued as Eurocurrency Rate Loans in Euros with an Interest Period of one
month. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Credit Loan may be
converted into or continued as a Revolving Credit Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Revolving Credit Loan and reborrowed in the other currency. Notwithstanding
anything to the contrary herein, a Swing Line Loan in Dollars made to the US
Borrower may not be converted to a Eurocurrency Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term A Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the applicable Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base

 

35

Colfax Credit Agreement



--------------------------------------------------------------------------------

Rate Loans or continuation of Revolving Credit Loans denominated in a currency
other than Dollars, in each case as described in the preceding Section 2.02(a).
In the case of a Term A Borrowing or a Revolving Credit Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 P.M., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Revolving Credit Loan in Euros, in each
case on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, however, that
if, on the date a Committed Loan Notice denominated in Dollars with respect to a
Revolving Credit Borrowing is given by the applicable Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the applicable Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or Euros) without the consent of the Required Lenders, and the Required
Lenders may demand that any or all of the then outstanding Eurocurrency Rate
Loans denominated in Euros be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the US Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than five Interest Periods in effect in
respect of the Term A Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of the
Revolving Credit Facility.

2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) the L/C Issuer agrees, in reliance
upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters

 

36

Colfax Credit Agreement



--------------------------------------------------------------------------------

of Credit issued for the account of the US Borrower and for the account of the
European Borrower and any drawings thereunder; provided that after giving effect
to any L/C Credit Extension with respect to any Letter of Credit, (w) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(x) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, (y) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit, and (z) the Total Revolving Credit Outstandings denominated in Euros
shall not exceed the European Revolving Loan Value. Each request by a Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrowers’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrowers may, during the Availability Period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally (and, if any requested
Letter of Credit would violate such policies and the L/C Issuer refuses to issue
such Letter of Credit on the basis thereof, the L/C Issuer shall promptly notify
the applicable Borrower of the details thereof);

 

37

Colfax Credit Agreement



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or Euros; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuer has entered into satisfactory arrangements with the Borrowers or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the US Borrower or the European Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 A.M. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be

 

38

Colfax Credit Agreement



--------------------------------------------------------------------------------

presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably require. Additionally, the applicable Borrower shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the applicable Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the US Borrower or the European
Borrower, as applicable, or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) If the US Borrower or the European Borrower, as the case may be, so
requests in any applicable Letter of Credit Application, the L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a date (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the applicable Borrower shall not be required to make a specific request to the
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the L/C Issuer shall not permit any
such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause

 

39

Colfax Credit Agreement



--------------------------------------------------------------------------------

(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the applicable Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the US Borrower or the European
Borrower, as applicable, and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the US Borrower or the
European Borrower, as applicable, and the Administrative Agent thereof. In the
case of a Letter of Credit denominated in Euros, the US Borrower or the European
Borrower, as applicable, shall reimburse the L/C Issuer in Euros, unless the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in Euros, the L/C Issuer shall
notify the US Borrower or the European Borrower, as applicable, of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 A.M. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Euros (each such date, an “Honor Date”), the US Borrower or the
European Borrower, as applicable, shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the US Borrower or the European Borrower, as applicable,
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in Euros) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the US Borrower
or the European Borrower, as applicable, shall be deemed to have requested a
Revolving Credit Borrowing (which, in the case of the US Borrower, shall consist
of Base Rate Loans) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

40

Colfax Credit Agreement



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 P.M. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the applicable Borrower in such amount. The Administrative Agent shall remit the
funds so received to the L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the US Borrower or
the European Borrower, as applicable, shall be deemed to have incurred from the
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the US Borrower or the European Borrower, as
applicable, or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.03(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the US Borrower or the European Borrower, as applicable,
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the US Borrower or the European Borrower, as
applicable, to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest

 

41

Colfax Credit Agreement



--------------------------------------------------------------------------------

thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Revolving Credit Loan or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the US Borrower or the European Borrower, as
applicable, or otherwise, including proceeds of cash collateral applied thereto
by the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Revolving Credit Percentage thereof in Dollars and in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the US Borrower or the European
Borrower, as applicable, to reimburse the L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the US Borrower or the European Borrower, as applicable, or any its
respective Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

 

42

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Bankruptcy Law;

(v) any adverse change in the relevant exchange rates or in the availability of
Euros to either Borrowers or any Subsidiary or in the relevant currency markets
generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, either Borrower or any of
its Subsidiaries.

The US Borrower or the European Borrower, as applicable, shall promptly examine
a copy of each Letter of Credit and each amendment thereto that is delivered to
it and, in the event of any claim of noncompliance with the applicable
Borrower’s instructions or other irregularity, such Borrower will immediately
notify the L/C Issuer. The US Borrower or the European Borrower, as applicable,
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the US Borrower or the European
Borrower, as applicable, agree that, in paying any drawing under a Letter of
Credit, the L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude either
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i)

 

43

Colfax Credit Agreement



--------------------------------------------------------------------------------

through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the US Borrower or the European Borrower, as
applicable, may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the applicable Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by the L/C Issuer’s willful
misconduct or gross negligence or the L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. The Administrative Agent
may, at any time and from time to time after the initial deposit of cash
collateral, request that additional cash collateral be provided in order to
protect against the results of exchange rate fluctuations. Sections 2.05 and
8.02(c) set forth certain additional requirements to deliver cash collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Each
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. If at any time the Administrative Agent determines that any funds held
as cash collateral are subject to any right or claim of any Person other than
the Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the applicable Borrower
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as cash collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as cash collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as cash collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the L/C
Issuer and the US Borrower or the European Borrower, as applicable, when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.

 

44

Colfax Credit Agreement



--------------------------------------------------------------------------------

(i) Letter of Credit Fees. The US Borrower and the European Borrower, as
applicable, shall pay to the Administrative Agent for the account of each
Revolving Credit Lender in accordance with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The US Borrower or the European Borrower, as applicable, shall pay directly to
the L/C Issuer, for its own account, in Dollars, a fronting fee (i) with respect
to each commercial Letter of Credit, at the rate specified in the Fee Letter,
computed on the amount of such Letter of Credit, and payable upon the issuance
thereof, (ii) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, at a rate separately agreed
between the applicable Borrower and the L/C Issuer, computed on the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the US Borrower or the European
Borrower, as applicable, shall pay directly to the L/C Issuer for its own
account, in Dollars, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

45

Colfax Credit Agreement



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower requesting such Letter of
Credit shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit and such Letter of Credit shall be deemed
for all purposes hereof to have been issued for the account of such Borrower.
Each of the US Borrower and the European Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of its Subsidiaries inures to the
benefit of the US Borrower or the European Borrower, as applicable, and that the
US Borrower’s or the European Borrower’s, as applicable, business derives
substantial benefits from the businesses of such Subsidiaries.

2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, to make loans in Dollars to
the US Borrower or Euros to the European Borrower (each such loan, a “Swing Line
Loan”) from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit or, in the case of any European Swing Line Loans, the
European Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Revolving Credit Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Credit Commitment; provided, however, that, after giving effect to any Swing
Line Loan, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility at such time and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Revolving Credit Lender at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all Swing Line Loans at such time shall not exceed such Lender’s Revolving
Credit Commitment; and provided, further, that neither Borrower shall use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the US Borrower and the European Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan to the US Borrower shall bear interest only at a rate based
on the Base Rate, and each European Swing Line Loan shall only bear interest as
provided in Section 2.08. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent by delivery of a Swing Line Loan Notice. Each such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 P.M. (or, in the case of any European Swing Line Loan, 10:00 A.M.
London time) on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of $100,000 or €100,000, as applicable,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
Swing Line Loan Notice must be in writing and transmitted via facsimile to the
Swing Line

 

46

Colfax Credit Agreement



--------------------------------------------------------------------------------

Lender and the Administrative Agent, appropriately completed and signed by a
Responsible Officer of the US Borrower or the European Borrower, as applicable.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 P.M. (or, in the case of any European Swing Line Loan, at
such time as may be specified by the Administrative Agent to the European
Borrower) on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 P.M. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the US Borrower or the European Borrower, as applicable, at
its office by crediting the account of such Borrower on the books of the Swing
Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the US Borrower or
the European Borrower, as applicable (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan (or, in the case of European Swing Line Loans, a
Revolving Credit Loan in Euros that is a Eurocurrency Rate Loan) in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans (or, if applicable, Eurocurrency Rate Loans), but subject to the
unutilized portion of the Revolving Credit Facility and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the US Borrower or the
European Borrower, as applicable, with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments (or, in the case European Swing Line Loans , the Administrative Agent’s
Office designated by it for Euro-denominated payments) not later than 1:00 P.M.
(or, in the case of any European Swing Line Loan, at such time as may be
specified by the Administrative Agent to the European Borrower) on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the US Borrower or a
Eurocurrency Rate Loan to the European Borrower, as applicable, in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans or Eurocurrency Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

47

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, either
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

48

Colfax Credit Agreement



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the US Borrower and the European Borrower, as
applicable, for interest on the Swing Line Loans. Until each Revolving Credit
Lender funds its Base Rate Loan or Eurocurrency Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of any Swing Line Loan, interest in
respect of such Applicable Revolving Credit Percentage shall be solely for the
account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The US Borrower and the European
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

2.05. Prepayments. (a) Optional. (i) Subject to the last sentence of this
Section 2.05(a)(i), each Borrower may, upon notice to the Administrative Agent,
at any time or from time to time, voluntarily prepay Term A Loans and Revolving
Credit Loans, in whole or in part, without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 A.M. (1) on the date that is three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (2) on the date
that is four Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Euros, and (3) on the date that is one Business Day prior
to the date of prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (in the case of Loans denominated in Dollars) or
€1,000,000 or a whole multiple of €500,000 in excess thereof (in the case of
Loans denominated in Euros); and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) (and currency) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term A Loans pursuant to this Section 2.05(a)
shall be applied to the principal repayment installments thereof on a pro-rata
basis, and each such prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) Each Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 P.M. on the date of the prepayment, and (B) any such
prepayment shall be in a

 

49

Colfax Credit Agreement



--------------------------------------------------------------------------------

minimum principal amount of $100,000 or €100,000, as applicable (or such lesser
amount as equals the entire principal amount outstanding on such date). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by either Borrower, such Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(b) Mandatory. (i) If any Loan Party or any of its Subsidiaries disposes of any
property (other than any Disposition of any property permitted by Section 7.05
(other than clause (d) thereof) and other than proceeds of any Approved Asbestos
Insurance Settlement so long as such proceeds are used or committed to be used
to reimburse the US Borrower or any of its Subsidiaries or make payments in
respect of related claims against the US Borrower or any of its Subsidiaries and
defense costs related thereto) that results in the realization by the Loan
Parties and their respective Subsidiaries of Net Cash Proceeds in excess of
$10,000,000 in any Fiscal Year (excluding any portion thereof that is reinvested
as provided below), the applicable Borrower shall prepay an aggregate principal
amount of Loans equal to 100% of such Net Cash Proceeds (to the extent in excess
of $10,000,000 in such Fiscal Year) immediately upon receipt thereof by such
Person (such prepayments to be applied as set forth in clauses (iv) and
(viii) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of either the US Borrower or the European Borrower (as notified by such
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default shall have occurred and be continuing,
such Loan Party or such Subsidiary may reinvest all or any portion of such Net
Cash Proceeds in operating assets so long as, within 180 days after the receipt
of such Net Cash Proceeds, such purchase shall have been consummated (as
certified by the Borrower in writing to the Administrative Agent); and provided
further, however, that any Net Cash Proceeds not so reinvested shall be
immediately subject to prepayment of the Loans as set forth in this
Section 2.05(b)(i).

(ii) Upon the incurrence or issuance by any Loan Party or any of its
Subsidiaries of any Debt (other than Debt expressly permitted to be incurred or
issued pursuant to Section 7.02), the applicable Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by such Loan Party or such
Subsidiary (such prepayments to be applied as set forth in clauses (iv) and
(viii) below).

(iii) Upon any Extraordinary Receipt (other than proceeds of any Approved
Asbestos Insurance Settlement or Asbestos Judgment, so long as such proceeds are
used or committed to be used to reimburse the US Borrower or any of its
Subsidiaries or make payments in respect of related claims against the US
Borrower or any of its Subsidiaries and defense costs related thereto, as
applicable) received by or paid to or for the account of any Loan Party or any
of its Subsidiaries, and not otherwise included in clause (ii), (iii) or (iv) of
this Section 2.05(b), the applicable Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom immediately upon receipt thereof by such Loan Party or such Subsidiary
(such prepayments to be applied as set forth in clauses (iv) and (viii) below).

 

50

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term A Facility and the
principal repayment installments thereof on a pro-rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b).

(v) The US Borrower or the European Borrower shall, on the first Business Day of
each week, prepay an aggregate principal amount of the Revolving Credit Loans
comprising part of the same Borrowings, the L/C Advances and the Swing Line
Loans and deposit an amount in the L/C Collateral Account in an amount equal to
the amount by which the Dollar Equivalent (which shall be advised by the
Administrative Agent from time to time as requested by the Borrowers) of the sum
of the aggregate principal amount of (x) the Revolving Credit Loans, (y) the L/C
Advances and (z) the Swing Line Loans then outstanding plus the Dollar
Equivalent of the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Revolving Credit Facility on the date of such
determination; provided that upon the occurrence and during the continuance of a
Default, such determination and payment shall be made by the applicable Borrower
on each Business Day; and provided further, that if the Administrative Agent
notifies the Borrowers at any time that the Dollar Equivalent of the Outstanding
Amount of all Loans and L/C Obligations at such time exceeds an amount equal to
105% of the aggregate amount of the Revolving Credit Commitments then in effect,
then, within two Business Days after receipt of such notice, the Borrowers shall
prepay an aggregate principal amount of the Revolving Credit Loans comprising
part of the same Borrowings, the L/C Advances and the Swing Line Loans and
deposit an amount in the L/C Collateral Account in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the aggregate amount of the Revolving Credit
Commitments then in effect.

(vi) The European Borrower shall, on the first Business Day of each week, prepay
an aggregate principal amount of the Revolving Credit Borrowings comprising part
of the same Borrowings, the L/C Advances and the Swing Line Borrowings and
deposit an amount in the L/C Collateral Account in an amount equal to the amount
by which the Dollar Equivalent (which shall be advised by the Administrative
Agent from time to time as requested by the Borrowers) of the sum of the
aggregate principal amount of (x) the Revolving Credit Borrowings, (y) the L/C
Advances and (z) the Swing Line Borrowings then outstanding and made for the
account of the European Borrower, plus the Dollar Equivalent of the aggregate
Available Amount of all Letters of Credit then outstanding for the account of
the European Borrower exceeds the European Revolving Loan Value on the date of
such determination; provided that upon the occurrence and during the continuance
of a Default, such determination and payment shall be made by the European
Borrower on each Business Day.

(vii) If, for any reason, the Total Revolving Credit Outstandings denominated in
Euros at any time exceed the European Revolving Loan Value at such time, the
European Borrower shall immediately prepay Revolving Credit Loans, Swing Line
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess.

 

51

Colfax Credit Agreement



--------------------------------------------------------------------------------

(viii) All prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. In the case of prepayments required pursuant to clause (i) or
(ii) of this Section 2.05(b), (A) the Revolving Credit Facility shall be
automatically and permanently reduced by the total amount of such prepayment,
and (B) any amount remaining after application as set forth in the preceding
sentence (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrowers for use in the ordinary course of business, and the Revolving
Credit Facility shall be automatically and permanently reduced by the Reduction
Amount as set forth in Section 2.06(b)(iii). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as cash collateral
shall be applied (without any further action by or notice to or from the
Borrowers or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

2.06. Termination or Reduction of Commitments. (a) Optional. The Borrowers may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the European
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit, the Swing Line Sublimit or the
European Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 A.M. on the date that
is five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $1,000,000 or any
whole multiple of $500,000 in excess thereof and (iii) the Borrowers shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit or the European Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit or the Outstanding Amount of Swing Line Loans to the European
Borrower would exceed the European Swing Line Sublimit.

(b) Mandatory. (i) The aggregate Term A Commitments shall be automatically and
permanently reduced to zero on the date of the Term A Borrowing.

(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i),
(ii), (iii), (iv) or (v) by an amount equal to the applicable Reduction Amount.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit, the Swing
Line Sublimit or the European Swing Line Sublimit exceeds the Revolving Credit
Facility at such time, the Letter of Credit Sublimit, the Swing Line Sublimit or
the European Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

 

52

Colfax Credit Agreement



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, the Swing Line Sublimit, the European Swing Line
Sublimit or the Revolving Credit Commitment under this Section 2.06. Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Revolving Credit Lender shall be reduced by such Lender’s Applicable
Revolving Credit Percentage of such reduction amount. All fees in respect of the
Revolving Credit Facility accrued until the effective date of any termination of
the Revolving Credit Facility shall be paid on the effective date of such
termination.

2.07. Repayment of Loans. (a) Term A Loans. The US Borrower shall repay to the
Term A Lenders the aggregate principal amount of all Term A Loans outstanding on
the following dates in the respective amounts set forth opposite such dates
(which amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.06):

 

Date

   Amount

June 30, 2008

   $ 1,250,000

September 30, 2008

   $ 1,250,000

December 31, 2008

   $ 1,250,000

March 31, 2009

   $ 1,250,000

June 30, 2009

   $ 1,250,000

September 30, 2009

   $ 1,250,000

December 31, 2009

   $ 1,250,000

March 31, 2010

   $ 1,250,000

June 30, 2010

   $ 2,500,000

September 30, 2010

   $ 2,500,000

December 31, 2010

   $ 2,500,000

March 31, 2011

   $ 2,500,000

June 30, 2011

   $ 2,500,000

September 30, 2011

   $ 2,500,000

December 31, 2011

   $ 2,500,000

March 31, 2012

   $ 2,500,000

June 30, 2012

   $ 2,500,000

September 30, 2012

   $ 2,500,000

December 31, 2012

   $ 2,500,000

March 31, 2013

   $ 2,500,000

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date for the Term A Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

 

53

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans made to or for the account of
such Borrower outstanding on such date.

(c) Swing Line Loans. Each Borrower shall repay each Swing Line Loan made to or
for the account of such Borrower on the earlier to occur of (i) the date ten
Business Days after such Loan is made and (ii) the Maturity Date for the
Revolving Credit Facility.

(d) European Borrower and European Guarantors Not Obligated for Certain Amounts.
Notwithstanding anything to the contrary set forth in this Agreement, in no
event shall the European Borrower or any European Guarantor be obligated to pay
any principal, interest or other Obligations relating to the Term A Facility,
any Borrowing made by the US Borrower or (unless requested by the European
Borrower) any Letters of Credit issued for the account of the US Borrower or any
of its US Subsidiaries.

2.08. Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans, plus (in the case of a Eurocurrency Rate Loan of any
Lender which is loaned from a Lending Office in a Participating Member State or
the currency of which is Euros) the Mandatory Cost; (ii) each Base Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans; and (iii) each Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for Base Rate Loans, or, in the case of a European Swing Line
Loan at a rate per annum equal to the one-day or overnight Eurocurrency Rate
plus the Applicable Rate for Eurocurrency Rate Loans, plus the Mandatory Cost.

(b)(i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by either Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

54

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Bankruptcy Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees. (i) The Borrowers shall pay to the Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Revolving Credit Loans denominated in Euros as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

55

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the US Borrower or for any other reason, the US Borrower or the
Lenders determine that (i) the Total Leverage Ratio as calculated by the US
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Total Leverage Ratio would have resulted in higher pricing for such
period, such Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to either Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrowers’ obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.

2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of each Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to either Borrower made through the Administrative Agent,
such Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback. (b) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and

 

56

Colfax Credit Agreement



--------------------------------------------------------------------------------

except with respect to principal of and interest on Revolving Credit Loans
denominated in an Euros, all payments by the Borrowers hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 P.M. on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Revolving Credit Loans denominated in
Euros shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Euros and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Agreement be made in the
United States. If, for any reason, either Borrower is prohibited by any Law from
making any required payment hereunder in Euros, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of Euros payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 P.M., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
Euros, shall in each case. shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by either Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02(b) (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02(b)) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing (and, to the extent that such
amount has been previously

 

57

Colfax Credit Agreement



--------------------------------------------------------------------------------

remitted to the Administrative Agent by a Borrower, such amount shall be paid to
such Borrower). Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or either Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to either
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term A Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees

 

58

Colfax Credit Agreement



--------------------------------------------------------------------------------

then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
toward payment of principal and L/C Borrowings then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim, receipt of proceeds of Collateral or otherwise,
obtain payment in respect of (a) Obligations in respect of any the Facilities
due and payable to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be; provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by either Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to either Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

Each Borrower and each Loan Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Borrower or Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or Loan Party in the amount of such participation.

 

59

Colfax Credit Agreement



--------------------------------------------------------------------------------

2.14. Incremental Facilities.

(a) Either Borrower may, at any time and from time to time after the Closing
Date and prior to the Maturity Date, by notice to the Administrative Agent,
request (x) in the case of the US Borrower, the establishment of one or more new
Term A Commitments, (y) the establishment of one or more new Revolving Credit
Commitments and/or (z) the addition of a new term loan facility (each an
“Incremental Facility” and, in the case of any such new term loan facility to
the European Borrower, a “European Incremental Facility”) pursuant to additional
commitments (the “Incremental Commitments”) in an amount up to the sum of
$100,000,000 (or the Euro Equivalent thereof) in the aggregate to be effective
as of a date that is at least 90 days prior to the scheduled Maturity Date (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall any Incremental Facility be in a
principal amount of less than $25,000,000 or the Euro Equivalent thereof (or
such lesser amount as shall be approved by the Administrative Agent) nor shall
the aggregate amount of all Incremental Facilities and all Incremental
Commitments exceed $100,000,000 (or the Euro Equivalent thereof); (ii) on the
date of any request by such Borrower for an Incremental Facility and on the
related Increase Date, the applicable conditions set forth in Section 4.02 and
in clause (d) of this Section 2.14 shall be satisfied; (iii) on the Increase
Date, after giving pro forma effect to such Incremental Facility, the US
Borrower shall be in pro forma compliance with all financial covenants set forth
in Section 6.18; (iv) on the Increase Date, after giving pro forma effect to
such Incremental Facility, no Default or Event of Default shall have occurred
and be continuing; (v) the final maturity and weighted average life to maturity
of such Incremental Facility are equal to or greater than the final maturity and
weighted average life to maturity of the Term A Facility; (vi) if the interest
rate margins in respect of the new Incremental Facility exceeds the existing
Applicable Rate of the Term A Facility (in the case of new commitments for the
Term A Facility or a new term loan facility) or the Revolving Credit Facility,
as applicable, by more that 0.25% then the Applicable Rate with respect to the
Term A Facility or the Revolving Credit Facility, as applicable, shall be
automatically increased, effective on the Increase Date, to equal such interest
rate margins in respect of the new Incremental Facility; (vii) such Incremental
Facility is a new Facility (i.e., not on the same terms as any existing
Facility) unless the requirements of Section 2.14(e) are satisfied, and the
Collateral for any such new Facility (and priority thereof) are approved by the
Required Lenders; (viii) all fees and expenses owing to the Administrative Agent
and/or the Lenders in respect of such Incremental Facility shall have been paid;
(ix) the principal purpose of any European Incremental Facility shall either be
(A) to finance a Permitted Acquisition of a European Loan Party or property to
be owned by a European Loan Party and the European Borrower shall comply (or be
in a position to comply) in all material respects with the requirements of
Section 6.10(a) with respect thereto (without regard to the provisions of
Section 6.10(b)), or (B) such other purpose as may be approved by the Required
Lenders, (x) such Incremental Facility shall be on terms no more restrictive
than those set forth in this Agreement and shall contain such other terms as may
be agreed by the applicable Borrower and the Administrative Agent and shall
benefit ratably from the Guaranty and from the Collateral Documents; and
(xi) notwithstanding any other provision of any Loan Document (including,
without limitation, Section 10.01), the Loan Documents may be amended by the
Administrative Agent and the US Borrower, if necessary, without the consent of
any Lender (except in the case of a new Facility, which shall require the
consent of the Required Lenders), to provide for terms applicable to each
Incremental Facility consistent with the terms of this Section 2.14.

 

60

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) If the Administrative Agent approves the terms of the Incremental Facility
(which approval shall not be unreasonably withheld or delayed if such terms are
otherwise in accordance with the provisions of this Agreement), the
Administrative Agent shall promptly notify the Lenders of a request by the
applicable Borrower for Incremental Commitments, which notice shall include
(i) the proposed amount and other material terms of the Incremental Facility,
(ii) the proposed Increase Date and (iii) the date by which Lenders wishing to
participate in the Incremental Facility must commit to an Incremental Commitment
(the “Commitment Date”). Each Lender that is willing to participate in the
requested Incremental Facility (each an “Increasing Lender”) shall, in its sole
discretion, give written notice to the Administrative Agent on or prior to the
Commitment Date of the amount it is willing to commit to the Incremental
Facility. If the Lenders notify the Administrative Agent that they are willing
to participate in an Incremental Facility by an aggregate amount that exceeds
the amount of the requested Incremental Commitments, the requested Incremental
Commitments shall be allocated among the Lenders willing to participate therein
in such amounts as are agreed between the applicable Borrower and the
Administrative Agent.

(c) Promptly following the applicable Commitment Date, the Administrative Agent
shall notify the applicable Borrower as to the amount, if any, by which the
Lenders are willing to participate in the requested Incremental Facility. If the
aggregate amount by which the Lenders are willing to participate in the
requested Incremental Facility on any such Commitment Date is less than the
requested Incremental Commitments, then the US Borrower may extend offers to one
or more Eligible Assignees to participate in any portion of the requested
Incremental Facility that has not been committed to by the Lenders as of the
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount equal to at least $1,000,000.

(d) On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Incremental Facility in accordance with
Section 2.14(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of the applicable Increase Date and the
Commitment of each Increasing Lender for such Incremental Facility shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.14(b)) as of such Increase Date; provided,
however, that the Administrative Agent shall have received on or before the
Increase Date the following, each dated such date:

(i) (A) certified copies of resolutions of the Boards of Directors (or
corresponding body) of the applicable Borrower and each Guarantor approving the
Incremental Facility and the corresponding modifications to this Agreement and
(B) an opinion of counsel for the Loan Parties, in a form reasonably
satisfactory to the Administrative Agent;

(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the US Borrower and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the
Administrative Agent, the US Borrower and, if applicable, the European Borrower;
and

 

61

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the US Borrower and the
Administrative Agent.

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.14(d), the Administrative
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) and the US Borrower, at or before 11:00 A.M., by telecopier or telex, of
the occurrence of the Incremental Facility to be effected on the related
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Assuming Lender on such date.

(e) Notwithstanding anything to the contrary contained above, each Incremental
Facility shall constitute a new Facility, which shall be separate and distinct
from the existing Facilities pursuant to this Agreement, provided that an
Incremental Facility may constitute part of, and be added to, an existing
Facility, so long as:

(i) the advances made under the Incremental Facility shall have the same final
maturity date and same weighted average life to maturity as the existing
Facility to which the new Incremental Facility is being added, and shall bear
interest at the same rates applicable to such Facility;

(ii) the new Incremental Facility shall have the same scheduled repayment dates
as then remain with respect to the existing Facility to which such new
Incremental Facility is being added, with the amount of each scheduled repayment
installment of the new Incremental Facility to be the same (on a proportionate
basis) as is theretofore applicable to the existing Facility to which such new
Incremental Facility is being added; and

(iii) on the date of the making of advances under the new Incremental Facility,
and notwithstanding anything to the contrary in Section 2.07, the aggregate
principal amount of such new advances shall be added to (and form part of) each
Borrowing of outstanding advances of the respective Facility on a pro rata basis
(based on the relative sizes of the various outstanding Borrowings), so that
each Lender will participate proportionately in each then outstanding Borrowing
under the respective Facility, and so that the existing Lenders with respect to
such Facility continue to have the same participation (by amount) in each
Borrowing as they had before the making of the new advances under such Facility.

(f) To the extent the provisions of the preceding clause (iii) require that
Lenders making new advances under an Incremental Facility, add the aggregate
principal amount of such new advances to the then outstanding Borrowings of
Eurocurrency Rate Loans, it is acknowledged that the effect thereof may result
in such new advances having short Interest Periods (i.e., an Interest Period
that will began during an Interest Period then applicable to the outstanding
Eurocurrency Rate Loans and which will end on the last day of such Interest
Period). In connection therewith, the applicable Borrower may agree to
compensate the Lenders making the advances under the new Incremental Facility
for funding Eurocurrency Rate Loans during an existing Interest Period on such
basis as may be agreed between such Borrower and the respective Lender or
Lenders.

 

62

Colfax Credit Agreement



--------------------------------------------------------------------------------

2.15. German Civil Code Release. Each Loan Party hereby releases any and all
Persons acting on its behalf pursuant to the terms of this Agreement from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
(restriction of self-dealing).

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the respective Borrowers hereunder or under any other Loan Document shall to the
extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require
either Borrower or the Administrative Agent to withhold or deduct any Tax, such
Tax shall be withheld or deducted in accordance with such Laws as determined by
such Borrower or the Administrative Agent, as the case may be, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

(ii) If either Borrower or the Administrative Agent shall be required by the
Applicable Laws to withhold or deduct any Taxes from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within seven Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by such Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or the L/C Issuer, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Borrower shall also, and does hereby, indemnify the

 

63

Colfax Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent, and shall make payment in respect thereof within seven
Business Days after demand therefor, for any amount which a Lender or the L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to a Borrower by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify each Borrower and the
Administrative Agent, and shall make payment in respect thereof within seven
Business Days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by either Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
either Borrower and to the Administrative Agent, at the time or times prescribed
by applicable Laws or when reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit such Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by such
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

 

64

Colfax Credit Agreement



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, with respect to the US
Borrower,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to such Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of such
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.

 

65

Colfax Credit Agreement



--------------------------------------------------------------------------------

(iii) Each Lender shall promptly (A) notify the applicable Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that
such Borrower or the Administrative Agent make any withholding or deduction for
taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by either Borrower or with respect to which either
Borrower has paid additional amounts pursuant to this Section, it shall pay to
such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that such Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to either Borrower or any other Person.

(g) Value Added Tax.

(i) All amounts payable under a Loan Document by any Loan Party to any Lender,
the L/C Issuer or the Administrative Agent shall be deemed to be exclusive of
value added tax (“VAT”). If VAT is chargeable on any supply made by any Lender,
the L/C Issuer or the Administrative Agent to any Loan Party in connection with
a Loan Document, that Loan Party shall, subject to the receipt of a valid VAT
invoice, pay to such Lender, the L/C Issuer or the Administrative Agent (in
addition to and at the same time as paying the amount for such supply) an amount
equal to the amount of the VAT.

 

66

Colfax Credit Agreement



--------------------------------------------------------------------------------

(ii) Where a Loan Document requires any Loan Party to reimburse any Lender, the
L/C Issuer or the Administrative Agent for any costs or expenses, that Loan
Party shall also at the same time pay and indemnify such Lender, the L/C Issuer
or the Administrative Agent against all VAT incurred by it in respect of such
costs and expenses to the extent that such Lender, the L/C Issuer or the
Administrative Agent reasonably determines that it is not entitled to credit or
repayment in respect of the VAT.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or Euros), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or Euros in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
Euros) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or Euros),
or (c) the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, in the case of the US Borrower, will be
deemed to have converted such request into a request for a Base Rate Loan in the
amount specified therein.

3.04. Increased Costs; Reserves on Eurocurrency Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any

 

67

Colfax Credit Agreement



--------------------------------------------------------------------------------

reserve requirement contemplated by Section 3.04(e) below) and (B) the
requirements of the Financial Services Authority or the European Central Bank
reflected in the Mandatory Cost, other than as set forth below) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer);

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the
Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered; provided that the
European Borrower shall not be obligated to pay any amount under this
Section 3.04(a) that is solely attributable to the Loans and Commitments that
are solely for the benefit of, or Letters of Credit issued solely for the
account of, the US Borrower and the US Subsidiaries.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered; provided that the European Borrower shall not be obligated to pay any
amount under this Section 3.04(b) that is solely attributable to the Loans and
Commitments that are solely for the benefit of, or Letters of Credit issued
solely for the account of, the US Borrower and the US Subsidiaries.

 

68

Colfax Credit Agreement



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the applicable Borrower
or Borrowers shall be conclusive absent manifest error. The applicable Borrower
or Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within seven Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation; provided that no Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

(c) any failure by such Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in Euros on its
scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by such Borrower
pursuant to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

69

Colfax Credit Agreement



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Base Rate for such Loan by
a matching deposit or other borrowing in the offshore interbank market such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, or either Borrower is required to pay any additional amount to any
Lender, the L/C Issuer, or any Governmental Authority for the account of any
Lender or the L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if either Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, such Borrower may replace such Lender in accordance with
Section 11.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

 

70

Colfax Credit Agreement



--------------------------------------------------------------------------------

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower;

(ii) a Note, executed by the applicable Borrower in favor of each Lender
requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit F (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.10, in each case as amended, the “Security Agreement”),
duly executed by each US Loan Party, together with:

(A) certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank;

(B) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement (subject
to Permitted Priority Liens);

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements;

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby;

(E) the Account Control Agreement, duly executed by the appropriate parties; and

(F) evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements, but subject to Permitted Priority Liens);

(iv) deeds of trust, trust deeds, deeds to secure debt and mortgages, in
substantially the form of Exhibit G (with such changes as may be satisfactory to
the Administrative Agent and its counsel to account for local law matters) and
covering the properties identified to be mortgaged on Schedule 5.17(c) (together
with the Assignments of Leases and Rents referred to therein and each other
mortgage delivered pursuant to Section 6.10, in each case as amended, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

 

71

Colfax Credit Agreement



--------------------------------------------------------------------------------

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid;

(B) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances,
and providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents and for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable, and with respect to any property located
in a state in which a zoning endorsement is not available, a zoning compliance
letter from the applicable municipality or a zoning report from Planning and
Zoning Resources Corporation in each case satisfactory to Administrative Agent;

(C) either (1) American Land Title Association/American Congress on Surveying
and Mapping form surveys, for which all necessary fees (where applicable) have
been paid, and dated no more than 30 days before the day of the initial Credit
Extension, certified to the Collateral Agent, the Administrative Agent and the
issuer of the Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in the
States in which the property described in such surveys is located and acceptable
to the Administrative Agent, showing all buildings and other improvements, any
off-site improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects acceptable to the
Administrative Agent, or (2) other land surveys certified by a land surveyor
duly registered and licensed in the States in which the property described in
such land surveys is located that are acceptable to the Administrative Agent,
together with a “no change” affidavit, in customary form and sufficient for the
issuer of the Mortgage Policies to issue Mortgage Policies with respect to such
properties without the standard exception or any special exceptions for survey
matters;

(D) Environmental Reports as to the properties described in the Mortgages;

(E) evidence of the insurance required by the terms of the Mortgages;

 

72

Colfax Credit Agreement



--------------------------------------------------------------------------------

(F) evidence that all other actions that the Administrative Agent may deem
necessary or desirable in order to create valid first and subsisting Liens on
the property described in the Mortgages has been taken; and

(G) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable;

(v) each Foreign Collateral Document listed on Part 1 of Schedule I hereto,
together with the share pledge agreement, dated on or about the date hereof,
among IMO Industries Inc. (acting as pledgor with respect to the pledge of
shares 1-13,000 in IMO Aktiebolag) and the Collateral Agent, in each case duly
executed and delivered by the Loan Party or Loan Parties party thereto, together
with (A) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create perfected security interests in the
Pledged Equity issued by First-Tier Foreign Subsidiaries has been taken and
(B) evidence of other actions with respect to any Foreign Collateral required by
the terms of Schedule I have been taken; provided that, to the extent that
Schedule I states a date subsequent to the Closing Date for delivery of any such
item, such item shall not be required to be delivered on the Closing Date;

(vi) an intellectual property security agreement, in substantially the form of
Exhibit H (together with each other intellectual property security agreement and
IP Security Agreement Supplement delivered pursuant to Section 6.10, in each
case as amended, the “IP Security Agreement”), duly executed by each US Loan
Party, together with evidence that all action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the IP
Security Agreement has been taken;

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(viii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction of incorporation or formation of each
Loan Party, dated reasonably near the date of the initial Credit Extension,
certifying (A) as to a true and correct copy of the charter, articles of
association, or other similar organizational document of such Loan Party and
each amendment thereto on file in such Secretary’s or other Governmental
Authority’s office (which shall include (1) with respect to Loan Parties
organized under the laws of Sweden, a copy of its articles of association on
file with the Swedish Companies Register as certified by the Swedish Companies
Registration Office (Sw. Bolagsverket) and an up-to-date Certificate of
Registration issued by such Office, (2) with respect to Loan Parties organized
under the laws of the Federal Republic of Germany, an up-to-date officially
certified commercial register excerpt (beglaubigter Handelsregisterauszug) and
the articles of association (Satzung, Gesellschaftsvertrag), and (z) with
respect to any other jurisdiction, the equivalent (if

 

73

Colfax Credit Agreement



--------------------------------------------------------------------------------

any) under applicable Law) and, in each case, to the extent that such
certification is available under applicable Law, (B) that (1) any such
amendments are the only amendments to such Loan Party’s charter on file in such
Secretary’s office (to the extent such concept is applicable), (2) such Loan
Party (to the extent such concept is applicable) has paid all applicable
franchise taxes to the date of such certificate and (3) such Loan Party is duly
incorporated or formed and (to the extent such concept is applicable) in good
standing or presently subsisting under the laws of the jurisdiction of its
incorporation;

(ix) a certificate of each Loan Party, signed on behalf of such Loan Party by a
Responsible Officer, dated the date of the initial Credit Extension (the
statements made in which certificate shall be true on and as of the date of the
initial Credit Extension), certifying as to (A) the absence of any amendments to
the charter, articles of association or other similar organizational document of
such Loan Party since the date of the Secretary of State’s (or other applicable
Governmental Authority’s) certificate or commercial register excerpt referred to
in Section 4.01(a)(viii), (B) a true and correct copy of the bylaws, limited
liability company agreement, partnership agreement or other similar
organizational document (if any) of such Loan Party as in effect on the date on
which the resolutions referred to in Section 4.01(a)(vii) were adopted and on
the date of the initial Credit Extension (or, with respect to any Swedish Loan
Parties, the absence of any amendments to the facts appearing in the Certificate
of Registration referred to in Section 4.01(a)(viii)), (C) the due incorporation
and (to the extent such concept is applicable) good standing or valid existence
of such Loan Party as a corporation or other legal entity organized under the
laws of the jurisdiction of its incorporation, and the absence of any proceeding
for the dissolution or liquidation of such Loan Party, (D) the truth of the
representations and warranties contained in the Loan Documents as though made on
and as of the date of the initial Credit Extension and (E) the absence of any
event occurring and continuing, or resulting from the initial Credit Extension,
that constitutes a Default;

(x) favorable opinions of (A) Hogan & Hartson L.L.P., New York counsel to the
Loan Parties, addressed to the Administrative Agent, the Collateral Agent and
each Lender, as to the matters set forth in Exhibit I-1 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request, (B) Hogan & Hartson L.L.P., German counsel to the Loan
Parties, as to such matters concerning the Loan Parties and the Loan Documents
as the Required Lenders may reasonably request, and (C) Advokatfirman Vinge KB,
Swedish counsel to IMO AB, as to such matters concerning IMO AB as the Required
Lenders may reasonably request;

(xi) a favorable opinion of local counsel to the Loan Parties in states in which
the mortgaged properties are located, addressed to the Administrative Agent, the
Collateral Agent and each Lender, as to the matters set forth in Exhibit I-2 and
such other matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

 

74

Colfax Credit Agreement



--------------------------------------------------------------------------------

(xii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
in connection with the consummation by such Loan Party of the Transaction and
the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

(xiii) a certificate signed by a Responsible Officer of the applicable Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(xiv) a business plan and budget of the US Borrower and its Subsidiaries on a
Consolidated basis, including forecasts prepared by management of such Borrower,
of Consolidated balance sheets and statements of income or operations and cash
flows of the US Borrower and its Subsidiaries on a quarterly basis for the first
year following the Closing Date and on an annual basis for each year thereafter;

(xv) certificates attesting to the Solvency of each Loan Party before and after
giving effect to the Transaction, from its chief financial officer;

(xvi) the Administrative Agent shall be satisfied with the nature and
remediation costs of matters set forth in the Environmental Reports and with the
US Borrower’s plans with respect thereto;

(xvii) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
US Loan Parties that constitute Collateral (subject to exceptions for non-US
Loan Parties as agreed between the Administrative Agent and the Borrowers);

(xviii) evidence that the Existing Credit Agreement has been, or concurrently
with the Closing Date is being, terminated and all Liens securing obligations
under the Existing Credit Agreement have been, or concurrently with the Closing
Date are being, released; and

(xix) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or, to the knowledge
of the Borrowers, threatened before any Governmental Authority that (i) could
reasonably be expected to have a Material Adverse Effect after giving effect to
the Transactions consummated on the Closing Date other than the matters
described in Schedule 4.01(b) hereto (the “Disclosed Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the

 

75

Colfax Credit Agreement



--------------------------------------------------------------------------------

consummation of the Transaction, and there shall have been no adverse change in
the status, or financial effect on either Borrower or any of their Subsidiaries,
of the Disclosed Litigation from that described in Schedule 5.06.

(c) All advances made by the Lenders shall be in full compliance with the
Federal Reserve’s Margin Regulations.

(d)(i) All fees required to be paid to the Administrative Agent and the Arranger
on or before the Closing Date shall have been paid and (ii) all fees required to
be paid to the Lenders on or before the Closing Date shall have been paid.

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

(f) All of the Information, taken as a whole, shall be complete and correct in
all material respects; and no changes or developments shall have occurred, and
no new or additional information shall have been received or discovered by the
Administrative Agent or the Lenders regarding the Borrowers or their respective
Subsidiaries or the Transaction after March 13, 2008, that (A) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) purports to adversely affect the Facilities or any other
material aspect of the Transaction, and nothing shall have come to the attention
of the Lenders to lead them to believe (i) that the Information Memorandum was
or has become misleading, incorrect or incomplete in any material respect, or
(ii) that the Transaction will have a Material Adverse Effect.

(g) After giving effect to the Transaction, including all Credit Extensions made
in connection therewith, the amount by which the aggregate Revolving Credit
Commitments exceeds the sum of (i) the Outstanding Amount of Revolving Credit
Loans and Swing Line Loans and (ii) the Outstanding Amount of L/C Obligations
shall be no less than $65,000,000.

(h) The US Borrower shall have consummated an IPO of its common stock in a total
amount (including both newly issued shares of common stock and existing shares
of common stock held by shareholders of the US Borrower and sold in the IPO) of
not less than $250,000,000.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

76

Colfax Credit Agreement



--------------------------------------------------------------------------------

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in each Loan Document, or in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
Sections 5.07(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.17(b) and (c), respectively.

(b) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the US Borrower or the European Borrower, as the case
may be, shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01. Existence, Qualification and Power. Each Loan Party (a) is a corporation,
limited liability company or partnership duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, (b) is
duly qualified and (to the extent such concept is applicable) in good standing
(to the extent such concept is applicable) as a foreign corporation, limited
liability company or partnership in each other material jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed and (c) has all requisite power and authority
(including, without limitation, all material Governmental Authorizations, which
Governmental Authorizations are current and valid) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted.

5.02. Subsidiaries; Equity Interests. Set forth on Schedule 5.02 hereto is a
complete and accurate list of all Subsidiaries of the US Borrower as of the date
hereof, showing as of the date hereof (as to each such Subsidiary) the
jurisdiction of its incorporation, the number of shares of each class of its
Equity Interests authorized, and the number outstanding, on the date hereof and
the percentage of each such class of its Equity Interests owned (directly or
indirectly)

 

77

Colfax Credit Agreement



--------------------------------------------------------------------------------

by the US Borrower and the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the date
hereof. Each Inactive Subsidiary is marked with an asterisk. All of the
outstanding Equity Interests in all Subsidiaries of the US Borrower have been
validly issued, are fully paid and non assessable and are owned by the US
Borrower or one or more of its Subsidiaries free and clear of all Liens, except
those created under the Collateral Documents.

5.03. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which it is or is to be a party, and
the consummation of the Transaction, are within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(a) contravene such Loan Party’s Organization Documents, (b) violate any law,
rule, regulation (including, without limitation, Regulation X of the FRB),
order, writ, judgment, injunction, decree, determination or award, (c) conflict
with or result in the breach of, or constitute a default or require any payment
to be made under, any material contract, loan agreement, indenture, mortgage,
deed of trust, lease or other instrument binding on or affecting any Loan Party,
any of its Subsidiaries or any of their properties or (d) except for the Liens
created under the Loan Documents, result in or require the creation or
imposition of any Lien upon or with respect to any of the properties of any Loan
Party or any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which could be reasonably likely to have a Material
Adverse Effect.

5.04. Governmental Authorization; Other Consents. No Governmental Authorization,
and no notice to or filing with, any Governmental Authority or any other third
party is required for (i) the due execution, delivery, recordation, filing or
performance by any Loan Party of any Loan Document to which it is a party, or
for the consummation of the Transaction, (ii) the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, (iii) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the first-priority nature thereof), other than as specified in the Collateral
Documents, or (iv) the exercise by the Administrative Agent or any Secured Party
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, in each case except for the
Governmental Authorizations or notices specified on Schedule 5.04.

5.05. Binding Effect. This Agreement has been, and each other Loan Document when
delivered will have been, duly executed and delivered by each Loan Party. This
Agreement is, and each other Loan Document when delivered will be, the legal,
valid and binding obligation of each Loan Party party thereto, enforceable
against such Loan Party in accordance with its terms subject to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar law
affecting creditors’ rights generally, and subject to the effects of general
principles of equity (regardless whether considered in a proceeding in equity or
at law).

 

78

Colfax Credit Agreement



--------------------------------------------------------------------------------

5.06. Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any Governmental Authority or
arbitrator that (i) could be reasonably expected to have a Material Adverse
Effect (other than the Disclosed Litigation) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Transaction, and there has been no adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 5.06 hereto.

5.07. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with US GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of each Borrower
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with US GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein;

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(c) The Consolidated forecasted balance sheets, statements of income and cash
flows of each Borrower and its Subsidiaries delivered pursuant to Section 4.01
and Section 6.17(e) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, each Borrower’s best estimate of its future financial condition and
performance.

5.08. Disclosure. Neither the Information Memorandum nor any other written
information, exhibit or report furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading, in each case,
with respect to such Information Memorandum, written information, exhibit or
report furnished on or prior to the Closing Date, as of the Closing Date.

5.09. Margin Regulations. Neither of the Borrowers is engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Borrowing or drawings under any Letter of Credit will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

5.10. Investment Company Act. Neither any Loan Party nor any of its Subsidiaries
is an “investment company,” or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended. Neither the making of any
Borrowing, nor the issuance of any Letters of Credit, nor the application of the
proceeds or repayment thereof by either Borrower, nor the consummation of the
other transactions contemplated by the Loan Documents, will violate any
provision of any such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.

 

79

Colfax Credit Agreement



--------------------------------------------------------------------------------

5.11. Restrictive Agreements. Neither any Loan Party nor any of its Subsidiaries
is a party to any indenture, loan or credit agreement or any lease or other
agreement or instrument or subject to any charter or corporate restriction that
could be reasonably expected to have a Material Adverse Effect.

5.12. Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

5.13. ERISA Compliance. (a) Set forth on Schedule 5.13 hereto is a complete and
accurate list of all Plans, Multiemployer Plans and Welfare Plans as of the date
hereof.

(b) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.

(c) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.

(d) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by such Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices in
all material respects.

(ii) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles in all material respects.

(iii) Each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.14. Environmental Compliance.

(a) Except as disclosed in the Environmental Reports:

 

80

Colfax Credit Agreement



--------------------------------------------------------------------------------

(i) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing obligations or
costs, and no circumstances exist that could be reasonably likely to (A) form
the basis of an Environmental Action against any Loan Party or any of its
Subsidiaries or any of their properties that could reasonably be expected to
have a Material Adverse Effect or (B) cause any such property to be subject to
any material restrictions on occupancy or use, or any restrictions on ownership
or transferability, under any Environmental Law.

(ii) None of the properties currently or, to the knowledge of the US Borrower,
formerly owned or operated by any Loan Party or any of its Subsidiaries is
listed or, to the knowledge of the US Borrower, proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list or is adjacent
to any such property; there are no and never have been any underground or
aboveground storage tanks or any surface impoundments, septic tanks, pits, sumps
or lagoons in which Hazardous Materials are being or have been treated, stored
or disposed on any property currently owned or operated by any Loan Party or any
of its Subsidiaries; to its knowledge, there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and Hazardous Materials have not been
released, discharged or disposed of on any property currently or, during the
period of its ownership or operation thereof and to the knowledge of the
Responsible Officers, formerly owned or operated by any Loan Party or any of its
Subsidiaries that requires investigation, remediation, cleanup, or any remedial
or corrective action under Environmental Law that could reasonably be expected
to result in material liability to any Loan Party or any of its Subsidiaries.

(iii) Neither any Loan Party nor any of its Subsidiaries is funding or
undertaking either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law that could reasonably be expected to result in material
liability to any Loan Party or any of its Subsidiaries; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or, during its period of ownership or operation
thereof and to the knowledge of the Responsible Officers, formerly owned or
operated by any Loan Party or any of its Subsidiaries have been disposed of in a
manner not reasonably expected to result in material liability to any Loan Party
or any of its Subsidiaries.

(iv) Set forth on Schedule 5.14 hereto is a complete and accurate list of all
Environmental Actions that are, as of the date hereof, pending or, to the
knowledge of the Loan Party or its Subsidiaries, threatened against the US
Borrower or its Subsidiaries.

 

81

Colfax Credit Agreement



--------------------------------------------------------------------------------

5.15. Taxes.

(a) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due or
payable on such returns and has paid any assessments received by or with respect
to any Loan Party or any such return, except taxes or assessments that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or Subsidiary, as the case may be, shall have set aside on its books appropriate
reserves to the extent required by US GAAP. No written adjustment relating to
any such returns and involving a material amount of tax has been proposed or
otherwise assessed by a taxing authority except as set forth on Schedule
5.15(a), and there are no pending audits, proceedings or actions related to the
assessment or collection of taxes against any Loan Party or Subsidiary that
could have a Material Adverse Effect.

(b) Each Loan Party is resident solely for federal Tax purposes only in the
jurisdiction of its incorporation except for any branches and representation
offices officially established in foreign jurisdictions.

5.16. Casualty, Etc. Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could be reasonably expected to have a Material
Adverse Effect.

5.17. Ownership of Property; Liens; Investments. (a) Set forth on Schedule
5.17(a) hereto is a complete and accurate list of all Surviving Debt, showing,
as of the date hereof, the obligor and the principal amount outstanding
thereunder.

(b) Set forth on Schedule 5.17(b) hereto is a complete and accurate list of all
Liens on the property or assets of any Loan Party or any of its Subsidiaries as
of the date hereof, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby (if greater than $250,000)
and the property or assets of such Loan Party or such Subsidiary subject
thereto.

(c) Set forth on Schedule 5.17(c) hereto is a complete and accurate list of all
real property owned by any Loan Party or any of its Subsidiaries as of the date
hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, record owner and book value thereof. Each Loan
Party or such Subsidiary has good, marketable and insurable fee simple title to
such real property, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.

(d) (i) Set forth on Schedule 5.17(d)(i) hereto is a complete and accurate list
of all leases of real property under which any Loan Party or any of its
Subsidiaries is the lessee as of the date hereof, which require the payment of
rent in excess of $125,000 per year or are otherwise material to the operation
of any Loan Party or any of its Subsidiaries and which, in aggregate, represent
at least 90% of the yearly rental expense of the Loan Parties and their
Subsidiaries showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. To the knowledge of the US Borrower, each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms.

 

82

Colfax Credit Agreement



--------------------------------------------------------------------------------

(ii) Set forth on Schedule 5.17(d)(ii) hereto is a complete and accurate list of
all leases of real property under which any Loan Party or any of its
Subsidiaries is the lessor as of the date hereof, showing as of the date hereof
the street address, county or other relevant jurisdiction, state, lessor,
lessee, expiration date and annual rental cost thereof. To the knowledge of the
US Borrower, each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(e) Set forth on Schedule 5.17(e) hereto is a complete and accurate list of all
Investments held by any Loan Party or any of its Subsidiaries on the date
hereof, showing as of the date hereof the amount, obligor or issuer and
maturity, if any, thereof.

5.18. Intellectual Property. Set forth on Schedule 5.18 hereto is a complete and
accurate list of all patents, trademarks, trade names, service marks and
copyrights, and all applications therefor and licenses thereof, of each Loan
Party or any of its Subsidiaries as of the date hereof, showing, as of the date
hereof, the jurisdiction in which registered, the registration number and the
date of registration.

5.19. Flood Hazard. Except as disclosed in writing to the Administrative Agent,
no portion of any property listed on Schedules 5.17(c), 5.17(d)(i) or
5.17(d)(ii) is located in an area identified on a flood hazard boundary map or
flood insurance rate map issued by the Federal Emergency Management Agency as
having special flood hazards.

5.20. Labor Matters. (i) There is no, and has not been any, labor dispute,
strike or work stoppage against any Loan Party pending or threatened in writing;
and (ii) no Loan Party, nor any of its representatives or employees, has
committed any unfair labor practices or otherwise violated any
employment-related Law, including those laws related to wages, hours, collective
bargaining and the payment and withholding of taxes and other sums, and there is
no charge or complaint against any Loan Party by the National Labor Relations
Board or any comparable state agency pending or threatened in writing, in each
case, which could reasonably be expected to have a Material Adverse Effect.

5.21. Repetition. Each representation and warranty set forth in Sections 5.01
through 5.21 shall be deemed to be repeated on the first day of each Interest
Period for any Borrowings.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Loan or any other Obligation of any Loan Party under any Loan
Document shall remain unpaid, any Letter of Credit shall be outstanding or any
Lender shall have any Commitment hereunder, the US Borrower will:

6.01. Compliance with Laws. Comply, and cause each of its Subsidiaries to comply
in all material respects with all material applicable Laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970.

 

83

Colfax Credit Agreement



--------------------------------------------------------------------------------

6.02. Payment of Obligations. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that neither the US
Borrower nor any of its Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors.

6.03. Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects with all material applicable
Environmental Laws and Environmental Permits; obtain and renew, and cause each
of its Subsidiaries to obtain and renew, all material Environmental Permits
necessary for its operations and properties; and conduct, and cause each of its
Subsidiaries to conduct, any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
US Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances.

6.04. Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the US Borrower or such Subsidiary operates.

6.05. Preservation of Existence, Etc. Except as otherwise permitted by
Section 7.04 hereof (and excluding Inactive Subsidiaries of the US Borrower),
preserve and maintain, and cause each of its Subsidiaries to preserve and
maintain, its existence, legal structure, legal name, rights (charter and
statutory), permits, licenses, approvals, privileges and franchises; provided,
however, that neither the US Borrower nor any of its Subsidiaries shall be
required to preserve any right, permit, license, approval, privilege or
franchise if the Board of Directors of the US Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the US Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the US
Borrower, such Subsidiary or the Lenders.

6.06. Inspection Rights. At any reasonable time and from time to time during
normal business hours and following reasonable prior notice, permit the
Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the US Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the US
Borrower and any of its Subsidiaries with any of their officers or directors and
with their independent certified public accountants.

 

84

Colfax Credit Agreement



--------------------------------------------------------------------------------

6.07. Books and Records. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the US
Borrower and each of its Subsidiaries in accordance with generally accepted
accounting principles in effect from time to time.

6.08. Maintenance of Properties. Except as otherwise expressly permitted by this
Agreement, maintain and preserve, and cause each of its Subsidiaries to maintain
and preserve, all of its properties that are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and, from time to time, make or cause to be made all appropriate
repairs, renewals, and replacements thereof, except where failure to do so would
not materially adversely affect the use of the related property.

6.09. Transactions with Affiliates. Conduct, and cause each of its Subsidiaries
to conduct, all transactions otherwise permitted under the Loan Documents with
any of its Affiliates on terms that are fair and reasonable and no less
favorable to the US Borrower and its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate, other than
(a) transactions among the US Borrower and its Subsidiaries (other than Foreign
Subsidiaries), (b) transfer pricing transactions in the ordinary course of
business on terms providing for the US Borrower and its Subsidiaries to recover,
in the aggregate, their costs in respect of any transferred product,
(c) dividends permitted under Section 7.07, and (d) IPO Payments. Nothing in
this Section 6.09 shall impair or prevent the allocation of expenses among the
US Borrower and its Wholly Owned Subsidiaries, provided that such allocation is
made on a reasonable basis.

6.10. Covenant to Guarantee Obligations and Give Security.

(a) Subject to the further provisions of this Section 6.10, upon (x) the request
of the Administrative Agent following the occurrence and during the continuance
of a Default (and such request being a “Default Request”), (y) the formation or
acquisition (which, for this purpose, shall include a Subsidiary ceasing to be
an Inactive Subsidiary) of (1) any new direct or indirect US Subsidiaries or
direct First-Tier Foreign Subsidiaries by the US Borrower or any US Subsidiary,
or (2) any new German Loan Party or Swedish Loan Party or (z) the acquisition or
ownership of any property having an aggregate book value of greater than
$250,000 by the US Borrower or any US Subsidiary or any European Loan Party,
which property, in the judgment of the Administrative Agent, shall not already
be subject to a perfected first-priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties (subject to
Permitted Priority Liens) (any such formation or acquisition under clause (y) or
acquisition or ownership under clause (z) being referred to herein as an
“Acquisition”), then in each case at the US Borrower’s expense (or, in the case
of any action required to be taken by or on behalf of any European Loan Party,
at the expense of the European Borrower):

(i) (A) in connection with the Acquisition of a US Subsidiary or a First-Tier
Foreign Subsidiary, cause such US Subsidiary, and cause each direct and indirect
parent of such US Subsidiary or First-Tier Foreign Subsidiary (if it has not
already done so), to

 

85

Colfax Credit Agreement



--------------------------------------------------------------------------------

duly execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent in its reasonable discretion, guaranteeing all of the Guaranteed
Obligations; and (B) in connection with the Acquisition of a German Loan Party
or a Swedish Loan Party, cause such Person to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent in its reasonable
discretion, guaranteeing all of the Guaranteed European Obligations;

(ii) within 10 days after (A) any Default Request, furnish to the Administrative
Agent a description of the real and personal properties of the Loan Parties and
their respective Subsidiaries not otherwise subject to a Lien under a Collateral
Document, (B) the Acquisition of any such Subsidiary, notify the Administrative
Agent of such Acquisition and furnish to the Administrative Agent a description
of the real and personal properties of such Subsidiary and such other
information related thereto as the Administrative Agent may reasonably request,
and (C) the Acquisition of any such property, furnish to the Administrative
Agent a description of such property, in each case under this clause (ii) in
detail satisfactory to the Administrative Agent in its reasonable discretion;

(iii) (A) within 15 days after the Acquisition of property with a value in
excess of $250,000 by any US Subsidiary or any other Subsidiary which is a Loan
Party (but subject to Section 6.10(b) in the case of any European Loan Party and
excluding any Swedish Loan Party unless and until it becomes a Secured Loan
Party), duly execute and deliver, and cause such Subsidiary to duly executive
and deliver, to the Administrative Agent such additional mortgages, pledges,
assignments, security agreement supplements, IP Security Agreement Supplements
and other security agreements as specified by, and in form and substance
satisfactory to the Administrative Agent in its reasonable discretion, securing
payment of all the Obligations of such Subsidiary under the Loan Documents and
constituting Liens on all such properties (which shall be limited, in the case
of any European Loan Party, to the Guaranteed European Obligations), (B) within
15 days after any Default Request, duly execute and deliver, and cause each
Subsidiary to duly execute and deliver, to the Administrative Agent such
additional mortgages, pledges, assignments, security agreement supplements, IP
Security Agreement Supplements and other security agreements as specified by,
and in form and substance satisfactory to the Administrative Agent in its
reasonable discretion, securing, in the case of each Subsidiary, the Guaranteed
European Obligations and, in the case of each US Subsidiary, the Guaranteed US
Obligations, and constituting Liens on all such properties as may be reasonably
requested by the Administrative Agent, (C) within 15 days after any such
Acquisition of any US Subsidiary or First-Tier Foreign Subsidiary, duly execute
and deliver and cause such US Subsidiary or the parent company of such
First-Tier Foreign Subsidiary to duly execute and deliver to the Administrative
Agent mortgages, pledges, assignments, security agreement supplements, IP
Security Agreement Supplements and other security agreements as specified by,
and in form and substance satisfactory to, the Administrative Agent in its
reasonable discretion, securing payment of all of the obligations of such
Subsidiary (or such parent) under the Loan Documents, provided that each
Subsidiary shall be required to pledge under this clause (C) only (1) 100% of
the

 

86

Colfax Credit Agreement



--------------------------------------------------------------------------------

shares owned by it that have been issued by companies that are US Subsidiaries
and (2) 65% of the shares owned by it that have been issued by companies that
are First-Tier Foreign Subsidiaries to secure such Subsidiary’s (or such
parent’s) Obligations, and (D) subject to Section 6.10(b), within 15 days after
any such Acquisition of any Subsidiary organized under the laws of Germany or
Sweden, other than a First-Tier Foreign Subsidiary or an Inactive Subsidiary and
excluding any Swedish Loan Party unless and until it becomes a Secured Loan
Party, duly execute and deliver and cause such Subsidiary or the parent company
of such Subsidiary to duly execute and deliver to the Administrative Agent
mortgages, pledges, assignments, security agreement supplements, IP Security
Agreement Supplements and other security agreements as specified by, and in form
and substance satisfactory to, the Administrative Agent in its reasonable
discretion, securing payment of all of the obligations of such Subsidiary (or
such parent) under the Loan Documents;

(iv) within 30 days after any such Default Request or Acquisition, take, and
cause each Loan Party and each newly acquired or newly formed Subsidiary to
take, whatever action (including, without limitation, the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the mortgages, pledges, assignments, security agreement supplements,
IP Security Agreement Supplements and security agreements delivered pursuant to
this Section 6.10(a), enforceable against all third parties in accordance with
their terms (subject to Permitted Priority Liens and to the provisions of
Section 6.10(b));

(v) within 60 days after any such Default Request or Acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent, the Collateral Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to
(A) the matters contained in clauses (i), (iii) and (iv) above as the
Administrative Agent may reasonably request, (B) such guaranties, guaranty
supplements, mortgages, pledges, assignments, security agreement supplements, IP
Security Agreement Supplements and security agreements being legal, valid and
binding obligations of each Loan Party party thereto enforceable in accordance
with their terms, (C) such recordings, filings, notices, endorsements and other
actions being sufficient to create valid and perfected Liens on such properties,
(D) matters of corporate formalities as the Administrative Agent may request,
and (E) such other matters as the Administrative Agent may reasonably request;

(vi) as promptly as practicable after any such Default Request or Acquisition,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by each Loan Party and each newly acquired or newly formed Subsidiary,
title insurance, land surveys and engineering, soils and other reports, and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent; provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent; and

 

87

Colfax Credit Agreement



--------------------------------------------------------------------------------

(vii) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to execute
and deliver, any and all further instruments and documents and take, and cause
each Loan Party and each newly acquired or newly formed Subsidiary to take, all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, mortgages, pledges, assignments, security agreement
supplements, IP Security Agreement Supplements and security agreements.

The Borrowers also agree to take or cause to be taken such action, including
delivery of documents, specified on Part A of Schedule I on or before the dates
indicated in such Schedule (or, if no date is indicated, on the Closing Date),
or such later date or dates as may be specified by the Administrative Agent in
its sole discretion from time to time.

(b) Anything contained in Section 6.10(a) to the contrary notwithstanding, this
Section 6.10 shall not require the creation or perfection of pledges of or
security interests in particular assets of any European Loan Party if and for so
long as (i) in the reasonable judgment of the Administrative Agent (after
consultation with the US Borrower), the cost of creating or perfecting such
pledges or security interests in such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) the creation or
perfection of such pledges or security interests would violate in any material
respect any material third party contract or any applicable Law, provided that
upon the Administrative Agent’s reasonable request, the European Borrower shall
use its commercially reasonable efforts to obtain such consents and/or approvals
and/or take such other action as may be necessary to avoid such violation, or
(iii) in the reasonable judgment of the Administrative Agent, the creation or
perfection of such pledges or security interests is not legally possible, or
exceed the corporate or other powers of the Person concerned (and then only as
such corporate or other power cannot be modified or excluded through the
exercise of commercially reasonable efforts to allow such action) or unavoidably
result in material issues of director’s personal liability or criminal
liability. The Administrative Agent may grant extensions of time for taking any
actions otherwise required by Section 6.10(a) in its sole discretion.

6.11. Further Assurances.

(a) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, correct, and cause each of its Subsidiaries promptly to
correct, any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and

(b) Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, financing

 

88

Colfax Credit Agreement



--------------------------------------------------------------------------------

statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which such Loan Party or any of its
Subsidiaries is or is to be a party, and cause each Subsidiary to do so.

6.12. Preparation of Environmental Reports. At the request of the Administrative
Agent from time to time but no more than once per year (unless the Lenders
reasonably determine that, and provide written notice of their basis for
suspecting that, a violation of, instance of non-compliance with, or liability
under any Environmental Law or Environmental Permit, that could reasonably be
expected to have a Material Adverse Effect, has occurred or arisen), provide to
the Lenders, within 60 days after such request, at the expense of the US
Borrower, an environmental site assessment report for any of its or its
Subsidiaries’ properties described in such request, prepared by an environmental
consulting firm acceptable to the Administrative Agent, indicating the presence
or absence of Hazardous Materials and the estimated cost of any compliance,
removal or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may retain an environmental consulting firm to
prepare such report at the expense of the US Borrower and the US Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant, at the time of such request, to the Administrative Agent,
the Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment.

6.13. Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
US Borrower or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

6.14. Cash Concentration Accounts. Maintain, and cause each of its US
Subsidiaries to maintain, main cash concentration accounts with Bank of America
and lockbox accounts into which all proceeds of Collateral are paid with Bank of
America or one or more banks acceptable to the Administrative Agent that have
accepted the assignment of such accounts to the Administrative Agent for the
benefit of the Secured Parties pursuant to the Security Agreement.

 

89

Colfax Credit Agreement



--------------------------------------------------------------------------------

6.15. Interest Rate Hedging. With respect to the US Borrower, enter into by
September 30, 2008, and maintain at all times thereafter until September 30,
2010, interest rate Hedge Agreements covering a notional amount of not less than
50% of the outstanding amount of the Term A Facility at such time with persons
acceptable to and on terms reasonably satisfactory to the Administrative Agent.

6.16. [Intentionally Deleted].

6.17. Reporting Requirements. So long as any Loan or any other Obligation of any
Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, the US
Borrower will furnish to the Administrative Agent and the Lenders:

(a) Default Notices. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably likely to have a Material Adverse Effect continuing on the
date of such statement, a statement of the chief financial officer of the US
Borrower setting forth details of such Default and the action that the US
Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the US Borrower and its Subsidiaries, including therein Consolidated
balance sheets of the US Borrower and its Subsidiaries as of the end of such
Fiscal Year and Consolidated statements of income and a Consolidated statement
of cash flows of the US Borrower and its Subsidiaries for such Fiscal Year, in
each case accompanied by an unqualified opinion of independent public
accountants of recognized standing acceptable to the Required Lenders, together
with (i) a certificate of such accounting firm to the Loan Parties stating that
in the course of the regular audit of the business of the US Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by such accountants in
determining, as of the end of such Fiscal Year, compliance with the financial
covenants contained in Section 6.18; provided that, in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the US Borrower shall also provide, if necessary for the
determination of compliance with Section 6.18, a statement of reconciliation
conforming such financial statements to US GAAP, (iii) a certificate of the
Chief Financial Officer of the US Borrower stating that no Default has occurred
and is continuing or, if a Default has occurred and is continuing, a statement
as to the nature thereof and the action that the US Borrower has taken and
proposes to take with respect thereto, (iv) a management’s

 

90

Colfax Credit Agreement



--------------------------------------------------------------------------------

discussion and analysis of financial condition and results of operations for the
two-year period ending as of the end of such Fiscal Year and with year to year
comparisons (an “MD&A”) and (v) a Compliance Certificate.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the US Borrower and its Subsidiaries as of the
end of such quarter and a Consolidated statements of income and a Consolidated
statement of cash flows of the US Borrower and its Subsidiaries for the period
commencing at the end of the previous fiscal quarter and ending with the end of
such fiscal quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the US Borrower and its Subsidiaries for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding Fiscal Year, all
in reasonable detail and duly certified (subject to normal year end audit
adjustments) by the Chief Financial Officer of the US Borrower as having been
prepared in accordance with US GAAP, together with (i) a certificate of said
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the US Borrower has taken and proposes to take with respect thereto,
(ii) an MD&A and (iii) a Compliance Certificate.

(d) Annual Financials and other Information for European Borrower. As soon as
available and in any event within 120 days after the end of each fiscal year of
each Loan Party that is a German taxpayer or a German non-resident taxpayer, the
German GAAP financial statements and other information necessary for calculating
the relevant EBITDA for purposes of the Interest Stripping Rules (“German Tax
EBITDA”) in respect of such Loan Party as well as an update of the projections
of the EBITDA for such Loan Party for each subsequent relevant period.

(e) Annual Forecasts. As soon as available and in any event no later than 15
days before the end of each Fiscal Year, forecasts prepared by management of the
US Borrower, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a monthly basis for the
Fiscal Year following such Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Maturity Date.

(f) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Loan Party or any of its Subsidiaries of the type
described in Section 5.06, and promptly after the occurrence thereof, notice of
any material adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Disclosed Litigation from that described
on Schedule 5.06 hereto.

(g) Creditor Reports. Promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of Debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.16.

 

91

Colfax Credit Agreement



--------------------------------------------------------------------------------

(h) Agreement Notices. Promptly upon receipt thereof, copies of all notices,
requests and other documents received by any Loan Party or any of its
Subsidiaries under or pursuant to any instrument, indenture, loan or credit or
similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and copies of any amendment, modification or waiver of any provision of
any instrument, indenture, loan or credit or similar agreement and, from time to
time upon request by the Administrative Agent, such information and reports
regarding such instruments, indentures and loan and credit and similar
agreements as the Administrative Agent may reasonably request.

(i) Revenue Agent Reports. Within ten Business Days after receipt, copies of all
Revenue Agent Reports (Internal Revenue Service Form 886), or other written
proposals of the Internal Revenue Service, that propose, determine or otherwise
set forth positive adjustments to the federal income tax liability of the
affiliated group (within the meaning of Section 1504(a)(1) of the Internal
Revenue Code) of which the US Borrower is a member aggregating $5,000,000 or
more.

(j) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any event
within ten Business Days after any Loan Party or any ERISA Affiliate knows or
has reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the US Borrower describing such ERISA Event and the action,
if any, that such Loan Party or such ERISA Affiliate has taken and proposes to
take with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.

(k) Plan Terminations. Promptly and in any event within five Business Days after
receipt thereof by any Loan Party or any ERISA Affiliate, copies of each notice
from the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan.

(l) Multiemployer Plan Notices. Promptly and in any event within ten Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B).

(m) Environmental Conditions. Promptly after the assertion or occurrence
thereof, notice of any written Environmental Actions against or of any
noncompliances by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that, individually or in the
aggregate, could (i) reasonably be

 

92

Colfax Credit Agreement



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect or (ii) cause any property described
in the Mortgages to be subject to any material restrictions on occupancy or use,
or any restriction on ownership or transferability, under any Environmental Law.

(n) Real Property. As soon as available and in any event within 45 days after
the end of each Fiscal Year, a report supplementing Schedules 5.17(c),
5.17(d)(i) and 5.17(d)(ii) hereto, including an identification of all owned and
leased real property disposed of by the US Borrower or any of its Subsidiaries
during such Fiscal Year, a list and description (including the street address,
county or other relevant jurisdiction, state, record owner, book value thereof
and, in the case of leases of property, lessor, lessee, expiration date and
annual rental cost thereof) of all real property acquired or leased during such
Fiscal Year and a description of such other changes in the information included
in such Schedules as may be necessary for such Schedules to be accurate and
complete.

(o) Insurance. As soon as available and in any event within 45 days after the
end of each Fiscal Year, a certificate of insurance summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each US Loan Party
and its Subsidiaries and any such additional information concerning insurance as
the Administrative Agent, may reasonably specify.

(p) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as Administrative Agent, or any Lender
through the Administrative Agent, may from time to time reasonably request.

(q) Asbestos Litigation. Within 45 days of the end of each fiscal quarter, a
report from the US Borrower summarizing, with respect to such quarter (i) the
number of pending claims at beginning of such quarter, (ii) the number of claims
asserted during such quarter, (iii) the number of claims settled during such
quarter, (iv) the total settlement cost during such quarter (exclusive of
defense cost), (v) the cost paid by insurance companies during such quarter
(exclusive of defense costs), (vi) the cost paid by the US Borrower and its
Subsidiaries during such quarter (exclusive of defense costs), and (vii) the
average settlement cost per claim, together with any other matter that is
required to be reported under the securities laws and a narrative description of
material developments during such quarter.

(r) Important Events. Within five Business Days of any Responsible Officer
acquiring knowledge of (i) any event that could reasonably be expected to have a
Material Adverse Effect or (ii) an Asbestos Event, a report setting forth
details of such event and the action that the US Borrower or its Subsidiaries
has taken and proposes to take with respect thereto.

(s) Accountants’ Notices. Promptly upon receipt thereof, copies of any notice,
statement or report received by any Loan Party from any accountant or accounting
firm to such Loan Party.

 

93

Colfax Credit Agreement



--------------------------------------------------------------------------------

(t) Foreign Collateral. Within 45 days of the end of each fiscal quarter, a
report from the US Borrower or the European Borrower setting forth the book
value (or, if applicable, the appraised value) of all Foreign Collateral, valued
in accordance with US GAAP.

(u) Inactive Subsidiaries. Promptly, and in any event within ten Business Days
after the occurrence thereof, notice of any Inactive Subsidiary ceasing to be an
Inactive Subsidiary.

(v) After-Acquired Intellectual Property. On or before the 45th day following
the end of each fiscal quarter of the US Borrower, notice of all After-Acquired
Intellectual Property (as defined in the Security Agreement) of any Grantor
under the Security Agreement registered or applied for during the preceding
quarterly period.

Documents required to be delivered pursuant to Section 6.16(b), (c) or (p) (to
the extent any such documents are included in materials otherwise filed with the
U.S. Securities and Exchange Commission) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date (i) on which
the US Borrower posts such documents, or provides a link thereto, on the US
Borrower’s website on the Internet at the website address listed on Schedule
11.02; or (ii) on which such documents are posted on the US Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), provided that (A) the US
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the US Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the US Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent, by
electronic mail, electronic versions (i.e., “soft copies”) of such documents.
Notwithstanding anything contained herein, in every instance the US Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.16(b) or (c), as applicable, to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above and, in any event, shall have no responsibility to monitor
compliance by the US Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuer all Borrower Materials by posting
the such materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrowers or their respective Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC,” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower

 

94

Colfax Credit Agreement



--------------------------------------------------------------------------------

Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.18. Financial Covenants. So long as any Loan or any other Obligation of any
Loan Party under any Loan Document shall remain unpaid, any Letter of Credit
shall be outstanding or any Lender shall have any Commitment hereunder, the US
Borrower will:

(a) Total Leverage Ratio. Maintain on the last day of each Measurement Period a
Total Leverage Ratio of not more than 3.25 to 1.00.

(b) Fixed Charge Coverage Ratio. Maintain on the last day of each Measurement
Period a Fixed Charge Coverage Ratio of not less than 1.50 to 1.00.

6.19. German Interest Deductibility Stripping Ratio. Cause the European
Borrower, in any business year of the European Borrower in which the aggregate
amount of German Interest Payments exceeds €7.5 million, to maintain that the
German Interest Payments in respect of such business year do not exceed 40% of
the German Tax EBITDA of the German Fiscal Group, unless and to the extent the
German Interest Payments are tax deductible in Germany for any other reason;
provided that the Borrowers shall not be deemed to be in default under this
Section 6.19 in any such business year if (a) such default could only be avoided
by the US Borrower making additional equity Investments in Allweiler Group GmbH
by its direct parent company, (b) such equity Investments are not otherwise
permitted by Section 7.06, and (c) the Required Lenders shall have failed to
consent to such additional equity Investments under Section 7.06 following a
request for such consent by the US Borrower (which consent shall reference this
Section 6.19).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation of any Loan Party shall remain unpaid or unsatisfied, or any Letter
of Credit shall remain outstanding, neither Borrower shall:

7.01. Liens. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names the US Borrower or any of its Subsidiaries as debtor, or
sign or suffer to exist, or

 

95

Colfax Credit Agreement



--------------------------------------------------------------------------------

permit any of its Subsidiaries to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, or assign, or permit any of its Subsidiaries to assign, any accounts
or other right to receive income, except:

(a) Liens created under the Loan Documents;

(b) Permitted Liens;

(c) Liens existing on the date hereof and described on Schedule 5.17(b) hereto;

(d) purchase money Liens upon or in real property or equipment acquired or held
by the US Borrower or any of its Subsidiaries in the ordinary course of business
to secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment to be subject to such Liens, or Liens existing on any such
property or equipment at the time of acquisition (other than any such Liens
created in contemplation of such acquisition that do not secure the purchase
price), or extensions, renewals or replacements of any of the foregoing for the
same or a lesser amount; provided, however, that no such Lien shall extend to or
cover any property other than the property or equipment being acquired, and no
such extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (d) shall not exceed the amount permitted under
Section 7.02(c)(ii) at any time outstanding;

(e) Liens arising in connection with Capitalized Leases permitted under
Section 7.02(c)(iv); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;
and

(f) other Liens securing Debt outstanding in an aggregate principal amount not
to exceed $5,000,000; provided that no such Lien shall extend to or cover any
Collateral.

7.02. Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(a) in the case of any Loan Party, (i) Debt in respect of Hedge Agreements
required to be maintained pursuant to Section 6.15, and such other Hedge
Agreements entered into to hedge against fluctuations in interest rates or
foreign exchange rates and the price of metals incurred in the ordinary course
of business and consistent with prudent business practice, and (ii) Debt in
respect of any Existing Letter of Credit or any Bank Guarantee to the extent
that a Letter of Credit has been issued and is outstanding hereunder to support
such Loan Party’s reimbursement obligation in respect of such Existing Letter of
Credit or Bank Guarantee;

(b) (i) in the case of any Foreign Subsidiary, unsecured Debt owed to the
European Borrower or Allweiler Group GmbH or to another Foreign Subsidiary which
is a Secured Loan Party of which such first Foreign Subsidiary is a direct or
indirect Wholly Owned Subsidiary, (ii) in the case of any other Subsidiary of
the US Borrower, unsecured

 

96

Colfax Credit Agreement



--------------------------------------------------------------------------------

Debt owed to the US Borrower or to a Wholly Owned Subsidiary (other than a
Foreign Subsidiary) of the US Borrower, (iii) in the case of any Subsidiary of
the European Borrower, unsecured Debt owed to the European Borrower or to a
Wholly Owned Subsidiary of the European Borrower which is a Secured Loan Party,
and (iv) additional unsecured Debt owed by any Loan Party or any of its
Subsidiaries to any other Loan Party or any of its Subsidiaries; provided that,
in each case, such Debt (A) owed to a US Obligations Guarantor shall constitute
Pledged Debt securing the Guaranteed Obligations, (B) shall be on terms
acceptable to the Administrative Agent, (C) shall be evidenced by promissory
notes in form and substance satisfactory to the Administrative Agent, and such
promissory notes shall be pledged as security for the Obligations of the holder
thereof under the Loan Documents to which such holder is a party and delivered
to the Administrative Agent pursuant to the terms of the Security Agreement, and
(D) in the case of clause (iv), shall not exceed an aggregate amount of
$50,000,000 outstanding at any time less the aggregate amount of equity
Investments made after the Closing Date pursuant to Section 7.06(a)(iv);

(c) in the case of the US Borrower and its Subsidiaries,

(i) Debt under the Loan Documents,

(ii) Debt secured by Liens permitted by Section 7.01(d) not to exceed in the
aggregate $20,000,000 at any time outstanding,

(iii) unsecured trade payables not overdue by more than 60 days incurred in the
ordinary course of business, and

(iv) (A) Capitalized Leases, (B) in the case of Capitalized Leases to which any
Subsidiary is a party, Debt of the US Borrower of the type described in clause
(i) of the definition of “Debt” guaranteeing the Obligations of such Subsidiary
under such Capitalized Leases and (C) other Debt, for all of clauses (A),
(B) and (C) in an aggregate amount not to exceed $50,000,000 at any time
outstanding (in the case of Capitalized Leases, as determined in accordance with
US GAAP);

(d) Surviving Debt outstanding on the Closing Date without any extension,
renewal or refinancing thereof; and

(e) unsecured Debt of the US Borrower, so long as (A) such Debt does not mature
until at least six months after the Maturity Date and has no scheduled
amortization prior to that date, (B) after giving effect to the incurrence of
such Debt, the US Borrower and the Loan Parties shall be in pro forma compliance
with the financial covenants set forth in Section 6.18, (C) at the time of
incurrence of such Debt and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing and (D) the documentation governing
such Debt contains customary market terms reasonably satisfactory to the
Administrative Agent, including, without limitation, if such Debt is
subordinated Debt, provisions subordinating such Debt to the Obligations of the
Loan Parties under the Loan Documents.

 

97

Colfax Credit Agreement



--------------------------------------------------------------------------------

7.03. Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

7.04. Fundamental Changes. Merge into or consolidate with any Person or permit
any Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

(a) subject to continuing compliance with the Collateral and Guarantee
Requirements, (A) any Subsidiary of the Company that is not a Foreign Subsidiary
may merge into or consolidate with any other Subsidiary of the Company that is
not a Foreign Subsidiary, (B) any Subsidiary of the European Borrower may merge
into or consolidate with any other Subsidiary of the European Borrower, and
(C) any Foreign Subsidiary may merge or consolidate with any other Foreign
Subsidiary organized under the laws of the same jurisdiction; provided that, in
each such case, the Person formed by such merger or consolidation shall be a
Wholly Owned Subsidiary of the US Borrower, and provided, further, that in the
case of any such merger or consolidation to which a Guarantor is a party, the
Person formed by such merger or consolidation shall be a Guarantor, and in the
case of any such merger or consolidation to which any Secured Loan Party is a
party, the Person formed by such merger or consolidation shall be a Secured Loan
Party;

(b) in connection with any sale or other disposition permitted under
Section 7.05 (other than clause (b) thereof), any Subsidiary of the US Borrower
(other than the European Borrower) may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; and

(c) any US Subsidiary of the US Borrower that is a corporation may convert to a
limited liability company and, in connection with such conversion, may change
its legal name and rights (charter and statutory) to effect such conversion,
provided that such US Subsidiary (i) provides notice thereof to the
Administrative Agent at least 10 Business Days before such conversion or change,
(ii) executes and/or delivers such certificates, confirmations, opinions and
other documents and takes such other action as the Administrative Agent may
reasonably require to evidence and/or confirm the obligations of such US
Subsidiary under the Loan Documents and the continued validity, priority and
perfection of any security interests and other Liens granted by such US
Subsidiary under the Loan Documents, and (iii) complies with the notice
requirements in Section 13 of the Security Agreement relating to any such change
of name;

provided, however, that, (A) no European Loan Party shall change the
jurisdiction of its organization to another country, and (B) in each case,
immediately before and after giving effect thereto, no Default shall have
occurred and be continuing or would result therefrom on a pro forma basis.

7.05. Dispositions. Dispose of, or permit any of its Subsidiaries to Dispose of,
any assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

(a) sales and leases of inventory in the ordinary course of its business,
provided that the aggregate book value of all inventory subject to any such
leases at any time shall not exceed $20,000,000;

 

98

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) in a transaction authorized by Section 7.04;

(c) Dispositions of assets among Loan Parties (other than, except to the extent
otherwise permitted by this Section 7.05, asset transfers to or by the US
Borrower or the Company or any Disposition by any US Subsidiary to a Foreign
Subsidiary);

(d) Dispositions of assets for cash and/or promissory notes, provided that at
least 85% of such proceeds consist of cash, and that such Dispositions are for
fair value (other than minority interests in Subsidiaries) in an aggregate
amount not to exceed $30,000,000 in any Fiscal Year, in each case so long as no
Default shall have occurred and be continuing or would result from such sale;

(e) Dispositions of obsolete assets having a book value of zero; and

(f) any Approved Asbestos Insurance Settlement;

provided that in the case of Dispositions pursuant to clause (d) above, the
applicable Borrower shall, on the date of receipt by any Loan Party or any of
its Subsidiaries of the Net Cash Proceeds from such Disposition, prepay the
Loans pursuant to, and in the amount and order of priority set forth in,
Section 2.05(b), as specified therein; provided, further, that in each case
(other than the case of clause (i) above), immediately before and after giving
effect thereto, no Default shall have occurred and be continuing or would result
therefrom on a pro forma basis.

7.06. Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment in any Person, except (without duplication):

(a) (i) equity Investments by the US Borrower and its Subsidiaries in their
Subsidiaries outstanding on the date hereof, (ii) additional equity Investments
in Loan Parties that are not Foreign Subsidiaries, (iv) additional investments
by Foreign Subsidiaries in other Foreign Subsidiaries that are Secured Loan
Parties, and (iv) additional equity Investments in Wholly Owned Foreign
Subsidiaries in an aggregate amount not to exceed $50,000,000 less the aggregate
amount of Debt owing at such time under Section 7.01(b)(iv);

(b) loans and advances to employees in the ordinary course of the business of
the US Borrower and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $2,500,000 at any time outstanding;

(c) Investments by the US Borrower and its Subsidiaries in Cash Equivalents;

(d) Investments existing on the date hereof and described on Schedule 5.17(e)
hereto;

 

99

Colfax Credit Agreement



--------------------------------------------------------------------------------

(e) Investments by the Borrowers in Hedge Agreements permitted under
Section 7.02(a);

(f) Investments consisting of intercompany Debt permitted under Section 7.02;

(g) Investments (including Debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business to the extent that the US Borrower or
relevant Subsidiary was a creditor of such customer or supplier at the time of
filing of such bankruptcy, reorganization or at the time such obligation became
delinquent or such dispute arose, as the case may be;

(h) Investments by the US Borrower and its Subsidiaries consisting of the
purchase or other acquisition of all of the Equity Interests of another Person
or the assets comprising a division or business unit or a substantial part or
all of the business of another Person; provided that:

(i) the aggregate amount of all such Investments from and after the Closing Date
shall not exceed $200,000,000;

(ii) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the US Borrower and its Subsidiaries,
taken as a whole (as determined in good faith by the board of directors (or
persons performing similar functions) of the US Borrower or such Subsidiary if
the board of directors is otherwise approving such transaction and, in each
other case, by a Responsible Officer);

(iii) such Investment shall be in property and assets which are part of, or in
lines of business which are, or of a Person which is in, substantially the same
lines of business as one or more of the principal businesses of the US Borrower
and its Subsidiaries in the ordinary course;

(iv) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
assets and reserves for liabilities with respect thereto and all assumptions of
debt, liabilities and other obligations in connection therewith) paid, assumed
or incurred by or on behalf of the US Borrower and its Subsidiaries in
connection with such Investment;

 

100

Colfax Credit Agreement



--------------------------------------------------------------------------------

(v) (A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the US Borrower and its Subsidiaries shall be in pro forma
compliance with all of the financial covenants set forth in Section 6.18, such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders as though such
Investment had been consummated as of the first day of the fiscal period covered
thereby;

(vi) the US Borrower shall have delivered to the Administrative Agent, on behalf
of the Lenders, at least five Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior to the date on which any such purchase
or other acquisition is to be consummated, a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this clause (i) have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition; and

(vii) immediately after giving effect to any such Investment there shall be no
less than $20,000,000 of availability under the Revolving Credit Facility.

(i) additional Investments by the US Borrower and its Subsidiaries in
Subsidiaries (other than Wholly Owned Subsidiaries) and in joint ventures in an
aggregate amount not to exceed $35,000,000; and

(j) other Investments not otherwise permitted under this Section 7.06 in an
aggregate amount not to exceed $25,000,000.

7.07. Restricted Payments. Declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests now
or hereafter outstanding, return any capital to its stockholders, partners or
members (or the equivalent Persons thereof) as such, make any distribution of
assets, Equity Interests, obligations or securities to its stockholders,
partners or members (or the equivalent Persons thereof) as such or issue or sell
any Equity Interests, or accept any capital contributions or permit any of its
Subsidiaries to do any of the foregoing, or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Interests in the US Borrower or to issue or sell any Equity Interests in the US
Borrower, except that, so long as no Default shall have occurred and be
continuing at the time of any action described below or would result therefrom
on a pro forma basis:

(a) the US Borrower may (i) declare and pay dividends and distributions payable
its common stock and purchase, redeem, retire, defease or otherwise acquire
shares of its capital stock with the proceeds received contemporaneously from
the issue of new shares of its capital stock with equal or inferior voting
powers, designations, preferences and rights, and (ii) declare and pay dividends
and distributions in cash and purchase, redeem, retire, defease or otherwise
acquire shares of its capital stock with cash, provided that the aggregate
amount paid in cash by the US Borrower pursuant to this clause (ii) in any
Fiscal Year of the US Borrower shall not exceed $10,000,000;

 

101

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) any Subsidiary of the US Borrower may (i) declare and pay cash dividends to
the US Borrower, (ii) declare and pay cash dividends to the European Borrower
(in the case of any Subsidiary of the European Borrower) or any Wholly Owned
Subsidiary of the US Borrower of which it is a Subsidiary and (iii) accept
capital contributions from the US Borrower to the extent permitted under
Section 7.06(a);

(c) any Subsidiary of the US Borrower may declare and pay cash dividends to the
US Borrower as required to pay taxes under the Tax Sharing Agreement;

(d) any Subsidiary of the US Borrower may declare and pay cash dividends,
directly or indirectly, to the US Borrower as necessary for the US Borrower to
pay expenses relating to the operation of the US Borrower in the ordinary course
of business; and

(e) the Borrower may make IPO payments prior to, on or promptly following the
Closing Date.

For the avoidance of doubt, any release of funds, not exceeding a total amount
of €55,603.12, held in escrow (hinterlegt) with Landesoberkasse
Baden-Württemberg, to former shareholders of the European Borrower in the
context of their squeeze-out from the European Borrower shall not be subject to
this Section 7.07.

7.08. Lease Obligations. Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any obligations
as lessee (a) for the rental or hire of real or personal property in connection
with any sale and leaseback transaction, or (b) for the rental or hire of other
real or personal property of any kind under leases or agreements to lease
(including, without limitation, Capitalized Leases) having an original term of
one year or more that would cause the direct and contingent liabilities of the
US Borrower and its Subsidiaries, on a Consolidated basis, in respect of all
such obligations to exceed $50,000,000 payable in any Fiscal Year.

7.09. Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, its certificate of incorporation or bylaws or other
constitutive documents, other than amendments (a) that could not be reasonably
expected to have a Material Adverse Effect or (b) that are otherwise expressly
permitted pursuant to this Agreement.

7.10. Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (a) accounting policies or reporting practices,
except as required by generally accepted accounting principles, or (b) its or
their Fiscal Year.

7.11. Prepayments, Etc., of Debt. Prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, or make any
payment in violation of any subordination terms of, any Debt, except (a) the
prepayment of the Credit Extensions in accordance with the terms of this
Agreement, (b) the prepayment of trade Debt to receive discounts or other
favorable payment terms or incentives, (c) regularly scheduled or required
repayments or redemptions of Surviving Debt, and (d) prepayment of Debt payable
to the US Borrower or any of its Subsidiaries; or amend, modify or change in any
manner any term or condition of any Surviving Debt, or permit any of its
Subsidiaries to do any of the foregoing,.

 

102

Colfax Credit Agreement



--------------------------------------------------------------------------------

7.12. Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets except agreements (a) in favor of the Secured Parties, (b) evidencing any
Surviving Debt, (c) evidencing purchase money Debt permitted by
Section 7.02(c)(ii) solely to the extent that the agreement or instrument
governing such Debt prohibits a Lien on the property acquired with the proceeds
of such Debt or (d) evidencing any Capitalized Lease permitted by
Section 7.02(c)(iv) solely to the extent that such Capitalized Lease prohibits a
Lien on the property subject thereto.

7.13. Partnerships, Etc. Become a general partner in any general or limited
partnership or joint venture, or permit any of its Subsidiaries to do so, other
than any Subsidiary the sole assets of which consist of its interest in such
partnership or joint venture.

7.14. Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions (excluding (a) Hedge Agreements required to
be entered into hereunder, (b) such contracts entered into in the ordinary
course of business to address interest or exchange rate risks, and (c) such
contracts entered to address price fluctuations of metals for legitimate hedging
purposes).

7.15. Capital Expenditures. Make, or permit any of its Subsidiaries to make, any
Capital Expenditures during a Fiscal Year that would cause the aggregate of all
such Capital Expenditures made by the US Borrower and its Subsidiaries during
such Fiscal Year to exceed $30,000,000; provided, however, that so long as no
Default has occurred and is continuing or would result from such expenditure, up
to $15,000,000 of such amount, if not expended in the Fiscal Year for which it
is permitted by the preceding clause, may be carried over for expenditure in the
next following Fiscal Year.

7.16. Formation of Subsidiaries. Organize or invest in, or permit any of its
Subsidiaries to organize or invest in, any new Subsidiary except as permitted
under Section 7.06(a), (h) or (i).

7.17. Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the US Borrower or any
Subsidiary of the US Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except the Loan Documents.

7.18. Asbestos Litigation. Amend, modify or change any term or condition of any
agreement, instrument, consent, order or other document with respect to the
asbestos litigation relating to the US Borrower or any of its Subsidiaries that
could reasonably be expected to have a Material Adverse Effect or give any
consent, waiver or approval thereunder, waive any default under or any breach of
any term or condition thereof, agree in any manner to any other amendment,
modification or change of any term or condition of any such documents or take
any other action in connection with any such documents that would impair the
value of the interest or rights of the US Borrower or any of its Subsidiaries
thereunder, or permit any of its Subsidiaries to do any of the foregoing;
provided that this Section 7.18 shall not apply to any Approved Asbestos
Insurance Settlement.

 

103

Colfax Credit Agreement



--------------------------------------------------------------------------------

7.19. Stated Share Capital. Each German European Guarantor shall (and the US
Borrower shall, and shall cause each of its Subsidiaries which is a shareholder
of a German European Guarantor to) ensure that the stated share capital
(Stammkapital) of each such German European Guarantor, as at the date hereof, is
not increased unless such increase is:

(a) required by law, or

(b) made with the consent of the Administrative Agent (such consent not to be
unreasonably withheld);

provided that, in relation to paragraphs (a) and (b) above, no such increase in
the stated share capital (Stammkapital) of such German European Guarantor shall
be permitted under this Section 7.19 unless each Subsidiary of the US Borrower
that is a shareholder of that German European Guarantor shall have taken all
other possible action to meet the relevant above-mentioned requirements without
increasing the stated share capital (Stammkapital) of such German European
Guarantor (including, without limiting the generality of the foregoing,
increasing the capital reserves (Rücklagen) as referred to in section 266, para
3, items II. and III. of the German Commercial Code (Handelsgesetzbuch – HGB) of
that German European Guarantor), and in the event that an increase in the stated
share capital (Stammkapital) is required, such increase shall be limited to the
minimum increase necessary to enable compliance with the relevant requirement.

7.20. Limitations of Negative Covenants. Notwithstanding the above provisions of
this Article VII, the covenants set forth in Sections 7.03, 7.04, 7.05, 7.06,
7.07, 7.09, 7.10, 7.13 and 7.19 (the “Relevant Restrictive Covenants”) shall not
apply to a Loan Party whose Relevant Jurisdiction is Germany (each a “Specified
German Loan Party”) or any of its Subsidiaries from time to time whose Relevant
Jurisdiction is Germany (together with each Specified German Loan Party, the
“German Group”).

(a) Each Specified German Loan Party shall give the Administrative Agent no less
than ten Business Days’ prior written notice of the intention of it or of its
Subsidiaries whose Relevant Jurisdiction is Germany to carry out any of the acts
or take any of the steps referred to in the Relevant Restrictive Covenants.

(b) The Administrative Agent shall be entitled, within ten Business Days of
receipt of the relevant Specified German Loan Party’s notice under
Section 7.20(a), to request the relevant Specified German Loan Party to supply
to the Administrative Agent, in sufficient copies for the Lenders, any relevant
information in connection with the proposed action or steps referred to in such
notice as the Administrative Agent may consider necessary for the purpose of
this Section 7.20, and the relevant Specified German Loan Party shall supply
such further information promptly and, in any event, within ten Business Days of
the request thereof.

 

104

Colfax Credit Agreement



--------------------------------------------------------------------------------

(c) The Administrative Agent shall notify the relevant Specified German Loan
Party, within ten Business Days of receipt of the relevant Specified German Loan
Party’s notice under Section 7.20(a) or if additional information has been
requested by the Administrative Agent within the prescribed time, within ten
Business Days of receipt of such information, whether the proposed action or
steps under Section 7.20(b) is or is, in the reasonable opinion of the
Administrative Agent, acting on the instructions of the Required Lenders,
expected to have a Material Adverse Effect.

(d) If the proposed action or steps under Section 7.20(b) is so considered by
the Administrative Agent to have a Material Adverse Effect and the relevant
member of the German Group nevertheless takes such action or steps under
Section 7.20(b), the Administrative Agent shall be entitled to make (and, if so
instructed by the Required Lenders, shall make) the declaration, request and/or
instruction set out in Section 8.02 and exercise the other rights in accordance
with Section 8.02.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. If any of the following events (“Events of Default”)
shall occur and be continuing:

(a) (i) either Borrower shall fail to pay, in the currency required hereunder,
any principal of any Loan or any L/C Obligation or deposit any funds as cash
collateral in respect of L/C Obligations when the same shall become due and
payable or (ii) either Borrower shall fail to pay, in the currency required
hereunder, any interest on any Loan or on any L/C Obligation, or any Loan Party
shall fail to make any other payment, in the currency required hereunder, under
any Loan Document, in each case under this clause (ii), within three Business
Days after the same shall become due and payable; or

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or

(c) any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in Section 6.05, 6.06, 6.09, 6.10, 6.12, 6.15 or 6.18 or in
Article VII; or

(d) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 15 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or
(ii) written notice thereof shall have been given to either Borrower by the
Administrative Agent or any Lender; or

(e) any Loan Party or any of its Subsidiaries shall fail to pay any principal
of, premium or interest on or any other amount payable in respect of any Debt of
such Loan Party or such Subsidiary (as the case may be) that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
at least $10,000,000 either individually or in the aggregate for all such Loan
Parties and Subsidiaries (but

 

105

Colfax Credit Agreement



--------------------------------------------------------------------------------

excluding Debt outstanding hereunder), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Debt; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt or otherwise to cause, or to permit the holder thereof
to cause, such Debt to mature; or any such Debt shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or

(f) any Loan Party or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it)
that is being diligently contested by it in good faith, either such proceeding
shall remain undismissed or unstayed for a period of 30 days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any of its Subsidiaries shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

(g) any judgments or orders, either individually or in the aggregate, for the
payment of money in excess of $10,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of ten consecutive days during which a stay of enforcement
of such judgment or order, by reason of a pending appeal or otherwise, shall not
be in effect; provided that no Event of Default shall be deemed to occur under
this Section 8.01(g) solely by reason of any Approved Litton Judgment; or

(h) any nonmonetary judgment or order shall be rendered against any Loan Party
or any of its Subsidiaries that could be reasonably likely to have a Material
Adverse Effect, and there shall be any period of ten consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

106

Colfax Credit Agreement



--------------------------------------------------------------------------------

(i) any provision of any Loan Document after delivery thereof pursuant to
Section 4.01, 4.02 or 6.10 shall for any reason cease to be valid and binding on
or enforceable against any Loan Party party to it in any material respect, or
any such Loan Party shall so state in writing; or

(j) any Collateral Document or financing statement after delivery thereof
pursuant to Section 4.01, 4.02, or 6.10 shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected
first-priority lien on and security interest in the Collateral purported to be
covered thereby (subject to Permitted Priority Liens); or

(k) a Change of Control shall occur; or

(l) any ERISA Event shall have occurred with respect to a Plan and the sum
(determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000; or

(m) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $1,000,000 per
annum; or

(n) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $5,000,000; or

(o) an “Event of Default” (as defined in any Mortgage) shall have occurred and
be continuing.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

107

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations of the Loan Parties under the Loan
Documents shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of such Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
reasonable fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuer arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of such Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of such Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

108

Colfax Credit Agreement



--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions.

(b) The Administrative Agent or an Affiliate or designee thereof shall also act
as the Collateral Agent under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent and each such Affiliate and designee to act as the
agent of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or

 

109

Colfax Credit Agreement



--------------------------------------------------------------------------------

enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the Collateral
Agent under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given to the Administrative Agent by a Borrower, a Lender or the L/C Issuer;
and

 

110

Colfax Credit Agreement



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with consent of the Borrowers unless an Event of Default
has occurred and is continuing (such consent in any event not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall

 

111

Colfax Credit Agreement



--------------------------------------------------------------------------------

have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

112

Colfax Credit Agreement



--------------------------------------------------------------------------------

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the parties listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Bankruptcy Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion:

 

113

Colfax Credit Agreement



--------------------------------------------------------------------------------

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Collateral Document, no Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Cash Management Bank or Hedge Bank, as the case may be.

9.12. Declaration of Trust (Treuhand) and Appointment as Administrator. (a) The
Collateral Agent shall: (i) hold any Lien or security interest which is governed
by German law and is assigned (Sicherungseigentum/Sicherungsabtretung) or
otherwise transferred to it under a non-accessory security right (nicht
akzessorische Sicherheit) pursuant to any of the

 

114

Colfax Credit Agreement



--------------------------------------------------------------------------------

Collateral Documents or otherwise for the purpose of securing any of the
Obligations secured thereunder as trustee (Treuhänder) for the benefit of the
Lenders; and (ii) administer any Lien or security interest (if any) which is
pledged (Verpfändung) or otherwise transferred under an accessory security right
(akzessorische Sicherheit) to it and/or the Lenders pursuant to any of the
Collateral Documents or otherwise for the purpose of securing any of the
Obligations secured thereunder and each Lender authorizes the Collateral Agent
to accept as its representative (Stellvertreter) any pledge or other creation of
any other accessory right made to such Lender and to act as its representative
(Stellvertreter) with regard to any amendments of, accessions to, releases of,
confirmations of and any similar dealings with regard to the Collateral
Documents which create a pledge or other accessory security right in accordance
with the terms and subject to the conditions of this Agreement and the other
Loan Documents. Each Lender hereby ratifies and approves all acts done by the
Administrative Agent or the Collateral Agent on such Lender’s behalf. Each
Lender hereby releases the Administrative Agent and Collateral Agent acting on
its behalf pursuant to the terms of this Agreement or any of the Loan Documents
from the restrictions of Section 181 of the German Civil Code (BGB) (restriction
on self-dealing).

(b) It is hereby agreed that, in relation to any jurisdiction the courts of
which would not recognize or give effect to the trust (Treuhand) expressed to be
created by this Section 9.12, the relationship of the Lenders to the
Administrative Agent in relation to any Lien or security interest governed by
German law shall be construed as one of principal and agent but, to the extent
permissible under the laws of such jurisdiction, all the other provisions of
this Section 9.12 shall have full force and effect between the parties hereto.

9.13. Fee Letter. The Borrowers agree to pay all fees payable under and
otherwise comply with the provisions of the Fee Letter, including, without
limitation, by executing all instruments and documents and taking all further
actions reasonably requested by the Arranger or the Administrative Agent in
connection with such compliance.

9.14. Parallel Debt. Each of the parties hereto agree, and the Loan Parties
acknowledge, by way of an abstract acknowledgement of indebtedness (abstraktes
Schuldanerkenntnis), that (save in respect of any obligations owing under any
Collateral Document governed by a law other than German law) each and every
obligation of any Loan Party (and any of its successors) in the amount of
$250,000,000 under this Agreement, the other Loan Documents, the Secured Cash
Management Agreements and the Secured Hedge Agreements shall also be owing in
full to the Collateral Agent and that, accordingly, the Collateral Agent will
have its own independent right to demand performance by such Loan Party of those
obligations (the “Acknowledgement”), provided that in no event shall the
European Borrower or any European Guarantor be obligated to pay any amount that
is attributable to principal, interest or other Obligations relating to the Term
A Facility, any Borrowing made by the US Borrower or (unless requested by the
European Borrower) any Letters of Credit issued for the account of the US
Borrower or any of its US Subsidiaries. The Collateral Agent undertakes with the
relevant Loan Party that (a) in case of any discharge of any obligation owing to
any Loan Party, the Collateral Agent will not, to the extent of such discharge,
make a claim against such Loan Party under the Acknowledgement and (b) it will
not, at any time, make any claim against any Loan Party exceeding the amount
then payable by such Loan Party under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements.

 

115

Colfax Credit Agreement



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY

10.01. Guaranty, Limitation of Liability. (a) Each European Obligations
Guarantor, jointly and severally, hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of the European Borrower now or hereafter existing
under or in respect of the Loan Documents, the Secured Hedge Agreements and the
Secured Cash Management Agreements (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed European Obligations”). Each US Obligations Guarantor, jointly
and severally, hereby absolutely, unconditionally and irrevocably guarantees the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all Obligations
of the US Borrower now or hereafter existing under or in respect of the Loan
Documents, the Secured Hedge Agreements and the Secured Cash Management
Agreements (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed US
Obligations” and, together with the Guaranteed European Obligations, the
“Guaranteed Obligations”). Each Guarantor agrees to pay any and all expenses
(including, without limitation, reasonable fees and expenses of counsel)
incurred by the Administrative Agent or any Lender Party in enforcing any rights
against such Guarantor under this Agreement or any other Loan Document. Without
limiting the generality of the foregoing, each European Obligations Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
European Obligations and each US Obligations Guarantor’s liability shall extend
to all amounts that constitute part of the Guaranteed US Obligations, in each
case that would be owed by the European Borrower or the US Borrower,
respectively, to any Lender Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such Borrower.

(b) Each Guarantor and each Lender Party hereby confirms that it is the
intention of all such Persons that the Obligations of each Guarantor that is
organized under the laws of a state of the United States or the District of
Columbia hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to the Guaranty and the Obligations of such Guarantor
hereunder. To effectuate the foregoing intention, each Lender Party and each
Guarantor hereby irrevocably agree that the Obligations of each Guarantor that
is organized under the laws of a state of the United States or the District of
Columbia with respect to the Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of such Guarantor under the
Guaranty not constituting a fraudulent transfer or conveyance.

 

116

Colfax Credit Agreement



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party with respect
to the Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by applicable Law, such amounts to each other Guarantor
and each other guarantor so as to maximize the aggregate amount paid to the
Lender Parties under or in respect of the Loan Documents; provided that each
European Obligations Guarantor shall only be required to contribute such amounts
to other European Obligations Guarantors.

(d) To the extent that the enforcement of the Guaranty against any Guarantor
organized under the laws of the Federal Republic of Germany (a “German
Guarantor”) would result in a violation of Sections 30 and 31 of the German
Limited Liability Companies Act (Gesetz betreffend die Gesellschaften mit
beschränkter Haftung – “GmbHG”) the Administrative Agent shall, after the
enforcement of the relevant Guaranty, return the Guaranty proceeds to the
relevant Guarantor. If, however, at the time of the payment demand, a German
Guarantor demonstrates (by way of presenting an up to date balance sheet
relating to such German Guarantor drawn up in accordance with German GAAP and
audited and certified by a generally recognized auditor of international repute
and standing) to the satisfaction of the Administrative Agent that the
enforcement of the Guaranty would result in a reduction of the stated share
capital protected by Sections 30 and 31 GmbHG, the enforcement of such Guaranty
shall be limited to an amount capable of being paid without violating
Sections 30 and 31 GmbHG.

(e) The obligations of IMO AB under this Agreement shall be limited if (and only
if) required by an application of the provisions of the Swedish Companies Act
(Sw: Aktiebolagslagen (2005:551)) regulating: (i) distribution of assets
(Chapter 17, Sections 1-4 of the Swedish Companies Act (or their equivalents
from time to time)); and (ii) prohibited loans and guarantees (Chapter 21,
Sections 1-3 of the Swedish Companies Act (or their equivalent from time to
time)) (assuming that all steps open to IMO AB and all its shareholders to
authorize its obligations under this Agreement have been taken) and it is
understood that the liability of IMO AB under this Agreement only applies to the
extent permitted by the above mentioned provisions as applied together with
other applicable provisions of the Swedish Companies Act.

10.02. Guaranty Absolute. To the fullest extent permitted pursuant to applicable
Law, each Guarantor guarantees that the Guaranteed European Obligations or
Guaranteed US Obligations, as applicable, guaranteed by it will be paid strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender Party with respect thereto. The
Obligations of each Guarantor under or in respect of the Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Loan Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce the
Guaranty, irrespective of whether any action is brought against either Borrower
or any other Loan Party or whether either Borrower or any other Loan Party is
joined in any such action or actions. The liability of each Guarantor under the
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

117

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Loan Documents or any other assets of any Loan Party or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h) to the fullest extent permitted by applicable Law, any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by any Lender Party that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
other guarantor or surety.

The Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of either Borrower or any other Loan
Party or otherwise, all as though such payment had not been made.

10.03. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and the Guaranty and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any Collateral.

 

118

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke its Obligations with respect to the Guaranty and acknowledges that such
Obligations are continuing in nature and apply to all Guaranteed Obligations,
whether existing now or in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
any Secured Party that in any manner impairs, reduces, releases or otherwise
adversely affects the subrogation, reimbursement, exoneration, contribution or
indemnification rights of such Guarantor or other rights of such Guarantor to
proceed against any of the other Loan Parties, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of such Guarantor
hereunder.

(d) Each Guarantor acknowledges that the Collateral Agent may, without notice to
or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
subject to applicable Law, and each Guarantor hereby waives any defense to the
recovery by the Collateral Agent and the other Secured Parties against such
Guarantor of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable Law.

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to such Guarantor any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 10.02 and this Section 10.03
are knowingly made in contemplation of such benefits.

10.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably agrees
not to exercise any rights that it may now have or hereafter acquire against
either Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the Guaranty or any Loan Document, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of any Secured Party against either Borrower, any other Loan Party or any
other insider guarantor or any Collateral, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from either Borrower, any other
Loan Party or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under the Guaranty shall have been
paid in full in cash, the Commitments shall

 

119

Colfax Credit Agreement



--------------------------------------------------------------------------------

have expired or been terminated and the Letters of Credit and Secured Hedge
Agreements shall have expired or been terminated; provided that each Guarantor
may make any necessary filings solely to preserve its claims against the
applicable Borrower, other Loan Party or other insider guarantor. If any amount
shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under the Guaranty and
(b) the date on which the Commitments shall have been terminated in whole, such
amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under the Guaranty, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under the Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under the Guaranty shall have been paid in full in cash and
(iii) the Commitments shall have been terminated in whole, the Secured Parties
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty.

10.05. Guaranty Supplements. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit J hereto (each, a
“Guaranty Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a US Obligations Guarantor or a European
Obligations Guarantor, as the case may be, hereunder, and each reference in this
Agreement or any other Loan Document to a “Guarantor,” a “US Obligations
Guarantor” or a “European Obligations Guarantor” shall also mean and be a
reference to such Additional Guarantor and (b) each reference herein to “the
Guaranty,” “hereunder,” “hereof” or words of like import referring to the
Guaranty under this Article VII, and each reference in any Loan Document to the
“Guaranty,” “thereunder,” “thereof” or words of like import referring to the
Guaranty, shall mean and be a reference to the Guaranty as supplemented by such
Guaranty Supplement.

10.06. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed US Obligations or
Guaranteed European Obligations, as applicable, to the extent and in the manner
hereinafter set forth in this Section 10.06:

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

 

120

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lenders and deliver
such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

10.07. Continuing Guaranty; Assignments. The Guaranty under this Article X is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under the Guaranty and (ii) the date on which the
Commitments shall have been terminated in whole.

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

 

121

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.05, respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders and (ii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders;

(f) amend Section 1.06 without the written consent of each Lender;

(g) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term A Lenders” without the written consent of each Lender
under the applicable Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

 

122

Colfax Credit Agreement



--------------------------------------------------------------------------------

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

11.02. Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Guarantors, the Borrowers, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if

 

123

Colfax Credit Agreement



--------------------------------------------------------------------------------

not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or either Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Guarantors, the Borrowers, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall the Agent Party have any liability to the Guarantors, the
Borrowers, any Lender, the L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

124

Colfax Credit Agreement



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Guarantors, the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address (including its electronic-mail address), telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address (including its electronic-mail
address), telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the platform and that may contain material non-public information
with respect to the Borrowers or its securities for purposes of United States
federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) believed by it in good faith to be given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice believed by it in good faith to be given
by or on behalf of such Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the

 

125

Colfax Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Bankruptcy Law; and provided, further, that, if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The US
Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b) Indemnification by the Borrowers. Each of the Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by such Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter

 

126

Colfax Credit Agreement



--------------------------------------------------------------------------------

of Credit if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by such Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to such Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by such Borrower or any other Loan
Party or any of such Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee (or the gross negligence or willful misconduct of its officers,
directors, employees, agents, advisors or other representatives) or (y) result
from a claim brought by such Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if such Borrower or such Loan Party has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. Anything contained herein to the contrary
notwithstanding, (1) the liability of the European Borrower under this
Section 11.04(b) shall be subject to Section 2.07(d), and (2) the European
Borrower shall have no liability under this Section 11.04(b) solely as a result
of acts or omissions of or property or assets (other than interests in Foreign
Subsidiaries) owned or operated by the US Borrower or the US Subsidiaries.

(c) Reimbursement by Lenders. To the extent that either of the Borrowers for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, neither Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the

 

127

Colfax Credit Agreement



--------------------------------------------------------------------------------

other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee (or the gross negligence or willful misconduct of
its officers, directors, employees, agents, advisors or other representatives)
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and the L/C
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

11.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither Borrower nor any other Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

128

Colfax Credit Agreement



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

 

129

Colfax Credit Agreement



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term A Commitment or Revolving Credit Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term A Loan to a Person that is not a Lender, an Affiliate of
a Lender or an Approved Fund;

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower, at its expense, shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of

 

130

Colfax Credit Agreement



--------------------------------------------------------------------------------

the Lenders, and the Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may, at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 11.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

131

Colfax Credit Agreement



--------------------------------------------------------------------------------

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon
30 days’ notice to the Borrowers, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrowers shall be
entitled to appoint, from among the Lenders, a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrowers to
appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be. If Bank of America resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

(h) Consent to Assignment or Transfer. Without prejudice to any other provisions
of this Section 11.06, each Loan Party hereby expressly consents to each
assignment and transfer of rights or obligations made in accordance with this
Section 11.06. Each Loan Party also accepts and confirms, for the purposes of
Sections 401, 412 and 1250 para. 1(1) of the German Civil Code (BGB) that all
guarantees, indemnities and security granted by it under any Collateral Document
governed by German law will, notwithstanding any such assignment and transfer,
continue and be preserved for the benefit of the new Lender and each of the
other Secured Parties in accordance with the terms of the Collateral Documents
governed by German law.

11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions

 

132

Colfax Credit Agreement



--------------------------------------------------------------------------------

substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States federal and state securities Laws.

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of either Borrower or any other Loan Party against any and all of the
obligations of such Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the applicable Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

133

Colfax Credit Agreement



--------------------------------------------------------------------------------

11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

134

Colfax Credit Agreement



--------------------------------------------------------------------------------

11.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrowers the right to replace a
Lender as a party hereto, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a) the US Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts)

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL
COURT OF THE UNITED STATES SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN

 

135

Colfax Credit Agreement



--------------------------------------------------------------------------------

SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR ITS RESPECTIVE
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrowers and each Guarantor acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the

 

136

Colfax Credit Agreement



--------------------------------------------------------------------------------

arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Borrowers, the Guarantors and their respective Affiliates, on the
one hand, and the Administrative Agent and the Arranger on the other hand,
(ii) each of the Borrowers and each Guarantor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (iii) each of the Borrowers and each Guarantor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) the Administrative
Agent and the Arranger each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrowers,
the Guarantors or any of their respective Affiliates, or any other Person and
(ii) neither the Administrative Agent nor the Arranger has any obligation to the
Borrowers, the Guarantors or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (c) the Administrative Agent
and the Arranger and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the Guarantors and their respective Affiliates, and neither the Administrative
Agent nor the Arranger has any obligation to disclose any of such interests to
the Borrowers, Guarantors or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrowers and each Guarantor hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

11.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrowers shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

137

Colfax Credit Agreement



--------------------------------------------------------------------------------

11.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 

138

Colfax Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COLFAX CORPORATION,


as US BORROWER and a EUROPEAN
OBLIGATIONS GUARANTOR

By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien Title:   SVP, General
Counsel & Secretary

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

CLFX LLC, as a US OBLIGATIONS
GUARANTOR and a EUROPEAN
OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien
Title:   SVP, General Counsel & Secretary IMO HOLDINGS, INC., as a US
OBLIGATIONS
GUARANTOR and a EUROPEAN
OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien
Title:   SVP, General Counsel & Secretary IMO INDUSTRIES INC., as a US
OBLIGATIONS
GUARANTOR and a EUROPEAN
OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien
Title:   SVP, General Counsel & Secretary WARREN PUMPS LLC, as a US OBLIGATIONS
GUARANTOR and a EUROPEAN
OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien
Title:   SVP, General Counsel & Secretary CONSTELLATION PUMPS CORPORATION, as a
US OBLIGATIONS GUARANTOR and a
EUROPEAN OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas M.
O’Brien Title:   SVP, General Counsel & Secretary

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

 

CPC INTERNATIONAL LLC, as a US OBLIGATIONS GUARANTOR and a

EUROPEAN OBLIGATIONS GUARANTOR

By:

 

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien

Title:

  SVP, General Counsel and Secretary

 

LUBRICATION SYSTEMS COMPANY OF

TEXAS LLC, as a US OBLIGATIONS

GUARANTOR and a EUROPEAN

OBLIGATIONS GUARANTOR

By:  

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien Title:   SVP, General Counsel and Secretary

 

FAIRMOUNT AUTOMATION, INC., as a US

OBLIGATIONS GUARANTOR and a

EUROPEAN OBLIGATIONS GUARANTOR

By:  

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien Title:   SVP, General Counsel and Secretary

 

CLFX SUB HOLDING LLC, as a US

OBLIGATIONS GUARANTOR and a

EUROPEAN OBLIGATIONS GUARANTOR

By:  

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien Title:   SVP, General Counsel and Secretary

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

PORTLAND VALVE LLC, as a US

OBLIGATIONS GUARANTOR and a

EUROPEAN OBLIGATIONS GUARANTOR

By:

 

/s/ Thomas M. O’Brien

Name:   Thomas M. O’Brien

Title:

  SVP, General Counsel and Secretary

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

ALLWEILER AKTIENGESELLSCHAFT,
as EUROPEAN BORROWER By:   /s/ Thomas M. O’Brien Name:    Thomas M. O’Brien
Title:   Representative ALLWEILER GROUP GMBH,
as a EUROPEAN OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas
M. O’Brien Title:   Representative IMO AKTIEBOLAG,
as a EUROPEAN OBLIGATIONS GUARANTOR By:   /s/ Thomas M. O’Brien Name:    Thomas
M. O’Brien Title:   Authorized Signatory

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as ADMINISTRATIVE AGENT By:   /s/ Maurice Washington

Name: 

  Maurice Washington

Title:

  Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a LENDER, L/C ISSUER AND SWING LINE LENDER By:   /s/
Charles R. Dickerson Name:   Charles R. Dickerson Title:   Managing Director

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

CAROLINA FIRST BANK, as Lender By:   /s/ Kevin M. Short

Name: 

  Kevin M. Short

Title:

  Executive Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA, as

Lender

By:   /s/ Carol Castle

Name: 

  Carol Castle

Title:

  Senior Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

DNB NOR BANK ASA, as Lender By:   /s/ Philip F. Kurpiewski

Name: 

  Philip F. Kurpiewski

Title:

  Senior Vice President By:   /s/ Thomas Tangen

Name:

  Thomas Tangen

Title:

  First Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as Lender By:  

/s/ Reed R. Menefee

Name:   Reed R. Menefee Title:   Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Marcel Fournier

Name:   Marcel Fournier Title:   Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

LANDESBANK BADEN-WUERTTEMBERG,

NEWYORK AND/OR CAYMAN ISLANDS

BRANCH, as Lender

By:  

/s/ Francois Delangle

Name:   Francois Delangle Title:   Vice President By:  

/s/ Annette Hirschle

Name:   Annette Hirschle Title:   Senior Risk Manager

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as Lender By:  

/s/ Diane Albanese

Name:   Diane Albanese Title:   Authorized Signatory

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

MERRILL LYNCH BANK USA, as Lender By:  

/s/ Louis Alder

Name:   Louis Alder Title:   First Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Theresa M. Wills

Name:   Theresa M. Wills Title:   Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

TD BANKNORTH, as Lender

By:

 

/s/ Jeffrey R. Westling

Name:   Jeffrey R. Westling

Title:

  Senior Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:  

/s/ Mary E. Evans

Name:   Mary E. Evans Title:   Associate Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

WACHOVIA BANK N.A., as Lender By:  

/s/ Anthony J. Conte

Name:   Anthony J. Conte Title:   Senior Vice President

 

Colfax Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Colfax Corporation, a Delaware corporation (the “US
Borrower”), Allweiler Aktiengesellschaft, a company organized under the laws of
the Federal Republic of Germany (the “European Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests (select one):

¨ A Borrowing of [Revolving Credit][Term A] Loans

¨ A conversion or continuation of [Revolving Credit][Term A] Loans

 

  1. On                                         
                                                                          (a
Business Day).

 

  2. In the amount of [$] [€]                                         
                                             

 

  3. Comprised of                                         
                                                             

                    [Type of Loan requested]

 

  4. For Eurocurrency Rate Loans: with an Interest Period of      months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1

 

 

1

Include this sentence in the case of a Revolving Credit Borrowing.

A - 1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.

 

[COLFAX CORPORATION]2 [ALLWEILER AKTIENGESELLSCHAFT]3 By:  

 

Name:  

 

Title:  

 

 

 

2

For Term A Loans and Revolving Credit Loans denominated in Dollars

3

For Revolving Credit Loans denominated in Euros

A - 2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Colfax Corporation, a Delaware corporation (the “US
Borrower”), Allweiler Aktiengesellschaft, a company organized under the laws of
the Federal Republic of Germany (the “European Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                         
                                                      (a Business Day).

 

  2. In the amount of [$] [€]                                                  .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a), (b) and (c) shall be satisfied on and as of the date of the
Applicable Credit Extension.

 

[COLFAX CORPORATION]4 [ALLWEILER AKTIENGESELLSCHAFT]5 By:  

 

Name:  

 

Title:  

 

 

 

4

For Term A Loans and Revolving Credit Loans denominated in Dollars

5

For Revolving Credit Loans denominated in Euros

B - 1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM A NOTE

                    ,         

FOR VALUE RECEIVED, the undersigned (the “US Borrower”), hereby promises to pay
to                                               or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of the Term A Loan from time to time made by the
Lender to the US Borrower under that certain Credit Agreement, dated as of
May 13, 2008 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among the US Borrower, Allweiler
Aktiengesellschaft, as the European Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

The US Borrower promises to pay interest on the unpaid principal amount of the
Term A Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The US Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A Note.

C-1 - 1

Form of Term A Note



--------------------------------------------------------------------------------

THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

 

COLFAX CORPORATION By:  

 

Name:  

 

Title:  

 

C-1 - 2

Form of Term A Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    

C-1 - 3

Form of Term A Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

                    ,             

FOR VALUE RECEIVED, the undersigned [Colfax Corporation, a Delaware corporation
(the “US Borrower”)] [Allweiler Aktiengesellschaft, a company organized under
the laws of the Federal Republic of Germany (the “European Borrower”)], hereby
promises to pay to                                      or registered assigns
(the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Credit Loan from
time to time made by the Lender to the [US] [European] Borrower under that
certain Credit Agreement, dated as of May 13, 2008 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Colfax Corporation, a Delaware corporation, as the US Borrower, Allweiler
Aktiengesellschaft, a company organized under the laws of the Federal Republic
of Germany, as the European Borrower, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

The [US] [European] Borrower promises to pay interest on the unpaid principal
amount of each Revolving Credit Loan made to it from the date of such Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in [Dollars] [Euros], in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The [US] [European] Borrower, for itself, its successors and assigns, hereby
waives diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.

C-2 - 1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[COLFAX CORPORATION] [ALLWEILER AKTIENGESELLSCHAFT] By:  

 

Name:  

 

Title:  

 

C-2 - 2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest Paid

This Date

  

Outstanding
Principal

Balance This

Date

  

Notation

Made By

                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                       
                                                                    
                                                                       
                                                                    
                                                                       
                                                                    

C-2 - 3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Colfax Corporation, a Delaware corporation (the “US
Borrower”), Allweiler Aktiengesellschaft, a company organized under the laws of
the Federal Republic of Germany (the “European Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                      of the US Borrower, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the US Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.17(b) of the Agreement for the Fiscal Year of the US
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.17(c) of the Agreement for the fiscal quarter of the US Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the US Borrower and
its Subsidiaries in accordance with US GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the US
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the US Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the US Borrower performed and observed all its
Obligations under the Loan Documents, and

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the US
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4. The representations and warranties of the US Borrower contained in Article V
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.07 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (b) and (c),
respectively, of Section 6.17 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,             .

 

COLFAX CORPORATION By:  

 

Name:  

 

Title:  

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                              (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

   Section 6.18(a) – Total Leverage Ratio.   

A.

   EBITDA for most recently completed Measurement Period (the “Subject Period”):
         (Each of the following to be determined on a Consolidated basis)      
   1.    Net income (or net loss) for Subject Period    $                   2.
   To the extent reflected in the calculation of I.A.1., net interest expense
for Subject Period    $                   3.    To the extent reflected in the
calculation of I.A.1., income tax expense for Subject Period    $               
   4.    To the extent reflected in the calculation of I.A.1., depreciation
expenses for Subject Period    $                   5.    To the extent reflected
in the calculation of I.A.1., amortization expenses for Subject Period   
$                   6.    To the extent reflected in the calculation of I.A.1.,
noncash goodwill impairment charges under FAS 142 for Subject Period   
$                   7.    To the extent reflected in the calculation of I.A.1.,
losses from discontinued operations, extraordinary losses and losses from the
sales of assets outside the ordinary course of business for Subject Period   
$                   8.    To the extent reflected in the calculation of I.A.1.,
noncash other non-operating expenses for Subject Period    $                  
9.    To the extent reflected in the calculation of I.A.1., noncash expenses
recognized pursuant to FASB 123R    $                   10.    To the extent
reflected in the calculation of I.A.1., write-off of capitalized initial public
offering costs and capitalized costs associated with the Existing Credit
Agreement incurred prior to the Closing Date    $            

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

      11.    To the extent reflected in the calculation of I.A.1, payments to
certain current and former executive officers paid in connection with the IPO
pursuant to the US Borrower’s 2001 Employee Appreciation Rights Plan and 2006
Executive Stock Rights Plan    $                   12.    To the extent
reflected in the calculation of I.A.1, expenses of the Equity Investors incurred
in connection with the IPO to the extent paid or reimbursed by the US Borrower
   $                   13.    To the extent reflected in the calculation of
I.A.1, expenses associated with the settlement or payment of asbestos
liabilities    $                   14.    To the extent reflected in the
calculation of I.A.1, costs associated with the action of the US Borrower and
its Subsidiaries against its asbestos insurers for coverage in respect of
asbestos liabilities    $                   15.    Gains from discontinued
operations, extraordinary gains and gains from sales of assets outside the
ordinary course of business, in each case of the US Borrower and its
Subsidiaries, and, to the extent otherwise reflected in the calculation of net
income (or net loss) for such period, any gains associated with asbestos claims
   $                   16.    EBITDA (Lines
I.A.1+2+3+4+5+6+7+8+9+10-11+12+13+14-15)    $               

B.

      Consolidated Debt for Borrowed Money on the last day of the Subject Period
   $               

C.

      Total Leverage Ratio (Line I.B/Line I.A.16):            :1         
Maximum Total Leverage Ratio permitted on the last day of the Subject Period:   
3.25:1

II.

         Section 6.18(b) — Fixed Charge Coverage Ratio      

A.

      EBITDA for the Subject Period (see Line I.A.16 above):    $               

B.

      Fixed Charges          1.    Cash interest paid on all Debt for Borrowed
Money for Subject Period    $            

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

      2.    Principal amounts of all Debt for Borrowed Money paid (other than
prepayments (voluntary or mandatory) of the Loans) for Subject Period   
$                   3.    Cash taxes paid for Subject Period    $               
   4.    Capital Expenditures incurred for Subject Period    $                  
5.    Permitted Cash Dividends Paid for Subject Period    $                   6.
   Cash expenditures by the US Borrower and its Subsidiaries with respect to
other non-operating expenses (other than settlement expenses with respect to
Disclosed Litigation (other than asbestos litigation)) accrued in a prior
Subject Period for Subject Period    $                   7.    Total Fixed
Charges for Subject Period (Lines II.B.1+2+3+4+5+6)    $               

C.

      Fixed Charge Coverage Ratio (Line II.A. / II.B.7)            :1         
Minimum Fixed Charge Coverage Ratio permitted on the last day of the Subject
Period:    1.5:1

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5

Include all applicable subfacilities.

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[The][Each] Assignee hereby expressly consents to any declaration of the
Collateral Agent made on behalf and in the name of [the][each] Assignee as
“Future Pledgee” in the Collateral Documents governed by German law (and “Future
Pledgee” shall bear the meaning given to such term in such Collateral
Documents). [The][Each] Assignee confirms that it is aware of the contents of
the Collateral Documents governed by German law.

[The][Each] Assignee hereby releases any and all Persons acting on its behalf
pursuant to the terms of this Assignment and Assumption, the Credit Agreement or
any other Loan Document from the restrictions of Section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) (restriction on self-dealing).

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):   

 

   4.    Administrative Agent: Bank of America, N.A., as the administrative
agent under the Credit Agreement 5.   

Credit Agreement:

Credit Agreement, dated as of May 13, 2008, among Colfax Corporation, a Delaware
corporation (the “US Borrower”), Allweiler Aktiengesellschaft, a company
organized under the laws of the Federal Republic of Germany (the “European
Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

6.    Assigned Interest:

 

Assignor[s]6

  

Assignee[s]7

  

Facility

Assigned8

  

Aggregate

Amount of

Commitment/Loans

for all Lenders9

  

Amount of

Commitment

/Loans

Assigned

  

Percentage

Assigned of

Commitment/

Loans10

  

CUSIP

Number

                              $                        $                       
                    %                                  $                       
$                                            %                                 
$                        $                                            %   

 

6

List each Assignor, as appropriate.

7

List each Assignee, as appropriate.

8

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term A Commitment”, etc.).

9

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

10

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7. Trade Date:                     ]11

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

[Consented to and] 12 Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent[, L/C Issuer, and Swing Line Lender]

By:  

 

Title:   [Consented to:]13 COLFAX CORPORATION By:  

 

Title:   ALLWEILER AKTIENGESELLSCHAFT By:  

 

Title:  

 

 

11

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

12

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

13

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Credit Agreement, dated as of May 13, 2008, among Colfax Corporation, a Delaware
corporation, as the US Borrower, Allweiler Aktiengesellschaft, a company
organized under the laws of the Federal Republic of Germany, as the European
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.17(b), (c) and (d) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

E-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT

F - 1

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF MORTGAGE

G - 1

Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

H - 1

Form of Intellectual Property Security Agreement



--------------------------------------------------------------------------------

EXHIBIT I-1

OPINION MATTERS – COUNSEL TO LOAN PARTIES

I-1 - 1

Opinion Matters – Counsel to Loan Parties



--------------------------------------------------------------------------------

EXHIBIT I-2

OPINION MATTERS – LOCAL COUNSEL TO LOAN PARTIES

I-2 - 1

Opinion Matters – Counsel to Loan Parties



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF GUARANTY SUPPLEMENT

Bank of America, N.A.,

as Administrative Agent for the

Lender Parties referred to in the

Credit Agreement referred to below

Re: Credit Agreement dated as of May 13, 2008 among Colfax Corporation as US
Borrower, Allweiler Aktiengesellschaft as the European Borrower, the other
guarantors party thereto, the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the European Borrower
now or hereafter existing under or in respect of the Loan Documents, the Secured
Hedge Agreements and the Secured Cash Management Agreements (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed European Obligations”). Each undersigned that
is a US Subsidiary (the “New US Obligations Guarantors”) hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the US Borrower now or
hereafter existing under or in respect of the Loan Documents, the Secured Hedge
Agreements and the Secured Cash Management Agreements (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing Obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed US Obligations” and, together with the
Guaranteed European Obligations, the “Guaranteed Obligations”). The undersigned
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by any Agent or Lender Party in enforcing any
rights under this Guaranty Supplement, the Credit Agreement or any other Loan

J-1

Form of Guaranty Supplement



--------------------------------------------------------------------------------

Document. Without limiting the generality of the foregoing, the undersigned’s
liability shall extend to all amounts that constitute part of the European
Guaranteed Obligations and the liability of each undersigned that is a New US
Obligations Guarantor shall extend to all amounts that constitute part of the
Guaranteed US Obligations, in each case that would be owed by the European
Borrower or the US Borrower, respectively, to any Lender Party under or in
respect of the Loan Documents, the Secured Hedge Agreements and the Secured Cash
Management Agreements but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such Borrower.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty Supplement, the Credit
Agreement and the Obligations of each undersigned that is organized under the
laws of a state of the United States or the District of Columbia hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of such
undersigned hereunder and thereunder. To effectuate the foregoing intention,
each Agent, each other Lender Party and the undersigned hereby irrevocably agree
that the Obligations of each undersigned that is organized under the laws of a
state of the United States or the District of Columbia with respect to the
Guaranty at any time shall be limited to the maximum amount as will result in
the Obligations of such undersigned under the Guaranty not constituting a
fraudulent transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender Party with respect
to the Guaranty or any other guaranty, the undersigned will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents, the Secured Hedge Agreements
and the Secured Cash Management Agreements; provided that each European
Obligations Guarantor shall only be required to contribute such amounts to other
European Obligations Guarantors.

(d) [Insert applicable limitations language]

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Credit Agreement to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Credit Agreement to an “Additional
Guarantor”, a “Guarantor” and a “US Obligations Guarantor” or a “European
Obligations Guarantor” as the case may be, shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.

J-2

Form of Guaranty Supplement



--------------------------------------------------------------------------------

Section 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such Federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Credit Agreement or
any other Loan Document shall affect any right that any party may otherwise have
to bring any action or proceeding relating to this Guaranty Supplement, the
Credit Agreement or any of the other Loan Documents to which it is or is to be a
party in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement or any of
the other Loan Documents to which it is or is to be a party in any New York
State or Federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

J-3

Form of Guaranty Supplement



--------------------------------------------------------------------------------

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By

 

 

Title:

 

[NAME OF ADDITIONAL GUARANTOR]

By

 

 

Title:

 

[NAME OF ADDITIONAL GUARANTOR]

By

 

 

Title:

 

[NAME OF ADDITIONAL GUARANTOR]

By

 

 

Title:

 

J-4

Form of Guaranty Supplement